 

AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of June 5, 2015

among

WAGEWORKS, INC.,
as Borrower,

CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors

MUFG UNION BANK, N.A.,
as Administrative Agent and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

MUFG UNION BANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner

 

 

WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

1

1.02

Interpretive Provisions

37

1.03

Accounting Terms

37

1.04

Rounding

38

1.05

Times of Day; Rates

38

1.06

Letter of Credit Amounts

38

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Loans

39

2.02

Borrowings, Conversions and Continuations of Loans

39

2.03

Letters of Credit

40

2.04

Reserved

49

2.05

Prepayments

49

2.06

Termination or Reduction of Commitments; Increase of Commitment

50

2.07

Repayment of Loans

53

2.08

Interest

53

2.09

Fees

54

2.10

Computation of Interest and Fees

54

2.11

Evidence of Debt

55

2.12

Payments Generally; Administrative Agent’s Clawback

56

2.13

Sharing of Payments

58

2.14

Replacement of Lenders

58

2.15

Cash Collateral

59

2.16

Defaulting Lenders

61

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

63

3.02

Illegality

68

3.03

Inability to Determine Rates

69

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

70

3.05

Compensation for Losses

71

3.06

Mitigation Obligations; Replacement of Lenders

72

3.07

Survival

72

 

 

 



WEST\258439317.6
319678-000089-1-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



 

 

Page

ARTICLE IV

GUARANTY

 

4.01

The Guaranty

72

4.02

Obligations Unconditional

73

4.03

Reinstatement

75

4.04

Certain Additional Waivers

75

4.05

Remedies

76

4.06

Rights of Contribution

76

4.07

Subordination

76

4.08

Guarantee of Payment; Continuing Guarantee

77

4.09

The Keepwell

77

4.10

Eligible Contract Participant

78

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01

Conditions of Initial Credit Extension

78

5.02

Conditions to all Credit Extensions

81

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.01

Existence, Qualification and Power

82

6.02

Authorization; No Contravention

82

6.03

Governmental Authorization; Other Consents

82

6.04

Binding Effect

83

6.05

Financial Statements; No Material Adverse Effect

83

6.06

Litigation

84

6.07

No Default

84

6.08

Ownership of Property; Liens

84

6.09

Environmental Compliance

84

6.10

Insurance

84

6.11

Taxes

85

6.12

ERISA Compliance

85

6.13

Subsidiaries; Equity Interests

86

6.14

Margin Regulations; Investment Company Act; OFAC; Patriot Act, Etc

86

6.15

Disclosure

87

6.16

Compliance with Laws

87

6.17

Solvency

87

6.18

Labor Matters

87

6.19

Business Locations

87

6.20

Intellectual Property; Licenses, Etc

88

6.21

Rights in Collateral; Priority of Liens

88

6.22

Taxpayer Identification Number

88



WEST\258439317.6
319678-000089-2-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



 

 

Page

ARTICLE VII

AFFIRMATIVE COVENANTS

 

7.01

Financial Statements

89

7.02

Certificates; Other Information

90

7.03

Notices

92

7.04

Payment of Obligations

93

7.05

Preservation of Existence, Etc

93

7.06

Maintenance of Properties

94

7.07

Maintenance of Insurance

94

7.08

Subordination

95

7.09

Compliance with Laws

95

7.10

Books and Records

95

7.11

Inspection Rights

96

7.12

Use of Proceeds

96

7.13

Financial Covenants

96

7.14

Additional Guarantors

96

7.15

Collateral Records

97

7.16

Security Interests

97

7.17

Restricted Agreements

97

7.18

Access Agreements

98

7.19

Reserved

98

7.20

Further Assurances

98

7.21

Anti-Corruption Laws.

98

ARTICLE VIII

NEGATIVE COVENANTS

 

8.01

Liens

99

8.02

Investments

100

8.03

Indebtedness

100

8.04

Fundamental Changes

101

8.05

Dispositions

102

8.06

Restricted Payments

103

8.07

Change in Nature of Business

103

8.08

Transactions with Affiliates

103

8.09

No Further Negative Pledge

104

8.10

Use of Proceeds

104

8.11

Amendment or Modification of Organization Documents

104

8.12

Accounting Changes

104

8.13

Compliance

104

8.14

Ownership of Subsidiaries

105

8.15

Sanctions

105

8.16

Anti-Corruption Laws

105

 

 

 



WEST\258439317.6
319678-000089-3-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



 

 

Page

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01

Events of Default

105

9.02

Remedies Upon Event of Default

108

9.03

Application of Funds

108

ARTICLE X

AGENCY

 

10.01

Appointment and Authorization of Administrative Agent

110

10.02

Rights as a Lender

111

10.03

Exculpatory Provisions

111

10.04

Reliance by Administrative Agent

112

10.05

Delegation of Duties

113

10.06

Resignation or Removal of Administrative Agent

113

10.07

Non‑Reliance on Administrative Agent and Other Lenders

114

10.08

No Other Duties, Etc

115

10.09

Administrative Agent May File Proofs of Claim; Credit Bidding

115

10.10

Guaranty Matters

116

10.11

Collateral Matters

117

10.12

Secured Cash Management Agreements and Secured Hedge Agreements

118

10.13

Legal Representation of Administrative Agent

119

ARTICLE XI

MISCELLANEOUS

 

11.01

Amendments, Etc

119

11.02

Notices; Effectiveness; Electronic Communications

121

11.03

No Waiver; Cumulative Remedies;  Enforcement

124

11.04

Expenses; Indemnity; Damage Waiver

124

11.05

Payments Set Aside

126

11.06

Successors and Assigns

127

11.07

Treatment of Certain Information; Confidentiality

132

11.08

Right of Setoff

133

11.09

Interest Rate Limitation

134

11.10

Counterparts; Integration; Effectiveness

134

11.11

Survival of Representations and Warranties

134

11.12

Severability

135

11.13

Governing Law; Jurisdiction; Etc

135

11.14

Disputes; Waiver of Jury Trial

136

11.15

No Advisory or Fiduciary Responsibility

137

11.16

Electronic Execution of Assignments and Certain Other Documents

137

11.17

USA PATRIOT Act Notice

137

 

 

Page



WEST\258439317.6
319678-000089-4-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)



 

 

 

11.18

Time of the Essence

138

11.19

Effect of Restatement

138

 

 

WEST\258439317.6
319678-000089-5-

--------------------------------------------------------------------------------

 

 

SCHEDULES

1.01Existing Letters of Credit

2.01Commitments and Applicable Percentages

11.02Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

AForm of Loan Notice

BForm of Revolving Loan Note

CForm of Compliance Certificate

DForm of Assignment And Assumption

EForm of New Lender Addendum

FForm of Guarantor Joinder

GForm of Administrative Questionnaire

HForm of Security Agreement

IForm of Pledge Agreement

J-1U.S. Tax Compliance Certificate

J-2U.S. Tax Compliance Certificate

J-3U.S. Tax Compliance Certificate

J-4U.S. Tax Compliance Certificate

KForm of Secured Party Designation Notice

LForm of Closing Date Officer’s Certificate

 

WEST\258439317.6
319678-000089-6-

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) is entered into as of June 5, 2015, among
WAGEWORKS, INC., a Delaware corporation (“Borrower”), each Guarantor (as defined
herein) from time to time party hereto, of Lender (as defined herein) from time
to time party hereto, MUFG UNION BANK, N.A., as Administrative Agent and
L/C Issuer.

Borrower,  MHM Resources, LLC, a Delaware limited liability company (“MHM
Resources”), and Benefit Concepts Inc. of Rhode Island, a Rhode Island
corporation (“MCI” and together with MHM Resources, the “Existing Guarantors”
and each, an “Existing Guarantor”), as Guarantors, and Union Bank are parties to
the Existing Credit Agreement, as defined below.  Borrower and Union Bank wish
to amend and restate, but without novation, the terms of the Existing Credit
Agreement on the terms and conditions set forth herein, and Borrower has
requested that the Lenders provide a revolving credit facility for the purposes
set forth herein to Borrower, for itself and for the direct and indirect benefit
of each Guarantor, and the Lenders are willing to do so on the terms and
conditions set forth herein.  In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accounts” means all accounts, whether or not defined in the UCC, now owned or
hereafter acquired, including without limitation, (a) all accounts receivable,
other receivables, book debts and other forms of obligations whether arising out
of goods sold or services rendered or from any other transaction (including any
such obligations that may be characterized as an account or contract under the
UCC), (b) all purchase orders or receipts for goods or services, (c) all rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights or rescission, replevin, reclamation and stoppage in transit and rights
to returned or repossessed goods), (d) all monies due or to become due under all
purchase orders and contracts for the sale of goods or the performance of
services or both or in connection with any other transaction (whether or not yet
earned by performance) now or hereafter in existence, including the right to
receive the proceeds of said purchase orders and contracts, and  (e) all
collateral security and guaranties of any kind, now or hereafter in existence,
with respect to any of the foregoing.

“Acquired Entity” means (a) any Person that becomes a Subsidiary of Borrower as
a result of an Acquisition or (b) any business entity or division of a Person,
all or substantially all of the assets and business of which are acquired by
Borrower or a Subsidiary of Borrower pursuant to an Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a



WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------

 

 

Person, or of any business or division of a Person (other than a Person that is
a Subsidiary), (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary).

“Administrative Agent” or “Agent” means MUFG Union Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form attached hereto as Exhibit G, or another form as supplied
by Administrative Agent.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all Lenders.  As of the Closing
Date, the Aggregate Commitments shall be One Hundred Fifty Million Dollars
($150,000,000).

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
total aggregate cash and non-cash consideration paid or payable by Borrower
and/or any of its Subsidiaries, including the sum (without duplication) of (a)
the fair market value of the Equity Interests issued (or to be issued) as
consideration in connection with such Permitted Acquisition, (b) the aggregate
amount of all cash paid (or to be paid) by Borrower or any of its Subsidiaries
as consideration in connection with such Permitted Acquisition and other
Earn-Out obligations of Borrower and its Subsidiaries incurred in connection
therewith, (c) the aggregate principal amount of all Indebtedness assumed,
incurred and/or issued in connection with such Permitted Acquisition, and (d)
the fair market value of all other consideration payable in connection with such
Permitted Acquisition.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.





WEST\258439317.6
319678-0000892

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means, from time to time: (a) from the Closing Date to the
date on which Administrative Agent receives the financial statements and a
Compliance Certificate pursuant to Sections 7.01 and 7.02 for the fiscal quarter
ending June 30, 2015, the applicable percentages per annum specified for Pricing
Level 2 in the pricing grid below, and (b) as of any date of determination
thereafter, the applicable percentages per annum set forth in the pricing grid
below determined by reference to the Consolidated Leverage Ratio, as set forth
in the most recent financial statements and Compliance Certificate received by
Administrative Agent pursuant to Sections 7.01 and 7.02:

Pricing Level

Consolidated Leverage Ratio

Applicable Rate for
Base Rate Loans:

Applicable Rate for Eurodollar Rate Loans:

Applicable Rate for L/C Fees:

1

Less than 1.00:1.00

0.00%

1.25%

1.00%

2

Greater than or equal to 1.00 to 1.00, and less than 2.00 to 1.00

0.00%

1.50%

1.00%

3

Greater than or equal to 2.00 to 1.00

0.00%

1.75%

1.00%

Adjustments in the Applicable Rate shall be implemented quarterly beginning with
the fiscal quarter ending as of June 30, 2015, on a prospective basis, as of the
first (1st) day of the first calendar month following the delivery to
Administrative Agent of the financial statements and accompanying Compliance
Certificate delivered pursuant to Sections 7.01 and 7.02 evidencing the need for
an adjustment; provided, that if the annual audited financial statements for any
fiscal year and accompanying Compliance Certificate delivered to Administrative
Agent result in a change in the Applicable Rate from the quarterly financial
statements previously delivered by Borrower to Administrative Agent, then
Administrative Agent shall make such change effective upon the first (1st) day
of the calendar month following the delivery to Administrative Agent of such
annual audited financial statements.  Failure to timely deliver the quarterly or
annual financial statements and accompanying Compliance Certificates shall, in
addition to any other remedy provided for in this Agreement or the other Loan
Documents, result in an increase in the Applicable Rate to the highest level set
forth in the foregoing grid, from the date on which such Compliance Certificate
was required to be delivered, until the first (1st) day of the calendar month
following the delivery of those financial statements and accompanying Compliance
Certificate demonstrating that such an increase is not required.  If an Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Rate is to be implemented, that reduction shall be deferred until the
first (1st) day of the calendar month following the date on which such Event of
Default is waived or cured.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means MUFG UNION BANK, N.A., in its capacity as sole lead arranger
and sole bookrunner.





WEST\258439317.6
319678-0000893

--------------------------------------------------------------------------------

 

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person, on any date,
(a) in respect of any Capital Lease of such Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease and (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts and making appropriate adjustments, determined by
Administrative Agent in its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by MUFG Union Bank, N.A. as
its “reference rate”, and (c) the Eurodollar Rate plus 1.00%; and if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  It is understood and agreed that the “MUFG Union Bank, N.A.
Reference Rate” is one of Union Bank’s index rates and merely serves as a basis
upon which effective rates of interest are calculated for loans making reference
thereto and may not be the lowest or best rate at which Union Bank calculates
interest or extends credit.  The “MUFG Union Bank, N.A. reference   The “Union
Bank Reference Rate” is a rate set by MUFG Union Bank, N.A. based upon various
factors including MUFG Union Bank, N.A.’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by MUFG Union Bank, N.A. shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.





WEST\258439317.6
319678-0000894

--------------------------------------------------------------------------------

 

 

“BCI” has the meaning specified in the recitals hereto.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 11.02(c).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of California and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee, which, in accordance with GAAP is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a Capital Lease.

“Cash” means unrestricted cash and Cash Equivalents.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Administrative Agent and the L/C Issuer (which
documents are hereby consented to by Lenders).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct



WEST\258439317.6
319678-0000895

--------------------------------------------------------------------------------

 

 

obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement; provided,  however, that for any of the
foregoing to be included as a “Secured Cash Management Agreement” on any date of
determination by Administrative Agent, the applicable Cash Management Bank
(other than Administrative Agent or an Affiliate of Administrative Agent) must
have delivered a Secured Party Designation Notice to Administrative Agent prior
to such date of determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the outstanding Voting Equity



WEST\258439317.6
319678-0000896

--------------------------------------------------------------------------------

 

 

Interests of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Client Trust Accounts” means deposit accounts maintained exclusively to hold
Borrower’s and its Subsidiaries’ client deposits including prefunds and any
other amounts provided by such clients relating to Borrower’s and its
Subsidiaries’ administration of such clients’ benefits.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of Administrative
Agent for the benefit of the Secured Parties.

“Collateral Documents” means a collective reference to the Security Agreement
(including any supplement or joinder thereto) and all other documents,
instruments and agreements now or hereafter executed and delivered in connection
with this Agreement pursuant to which Liens are granted or purported to be
granted to Administrative Agent, for the benefit of the Secured Parties, each in
form and substance satisfactory to Administrative Agent.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01, and (b) purchase participations in
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including but not limited to, and subject to the
terms and conditions of, Section 2.06.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be acceptable to Administrative Agent,
executed by Borrower’s chief financial officer or chief executive officer,
certifying, among other things, that: (a) the financial statements delivered in
connection therewith are true copies and fairly present the financial



WEST\258439317.6
319678-0000897

--------------------------------------------------------------------------------

 

 

condition of Borrower as of such date and the results of operations for the
periods presented; (ii) the representations and warranties contained herein and
in the other Loan Documents remain true and correct in all material respects as
of such date (except for those representations and warranties, if any, expressly
referring to a specific date which shall remain true, accurate and complete in
all material respects as of such date); (iii) Borrower, and each of its
Subsidiaries, have timely filed all required tax returns and reports, and
Borrower and such Subsidiaries have timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed, except as otherwise
permitted pursuant to the terms of this Agreement; (iv) no Liens have been
levied or claims made against Borrower or any of its Subsidiaries relating to
unpaid employee payroll or benefits of which Borrower have not previously
provided written notification to Administrative Agent; (v) Borrower is in
compliance with all covenants set forth herein; and (vi) there exists no Event
of Default nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute an Event of Default.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Interest Expense” means, with respect to any Person for any
period, as of the last day of any fiscal period, the sum of (without
duplication) (a) consolidated interest expense in respect of Indebtedness of
such Person and its Subsidiaries, including all interest, premium payments, debt
discount, fees, charges and related expenses (in each case as such expenses are
calculated according to GAAP) paid or payable (without duplication) for that
fiscal period by that Person and its Subsidiaries in connection with
Indebtedness (including any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations that should be treated as interest in accordance with
GAAP, but, in each case, excluding (i) any amount not payable in Cash during the
applicable period (including any such amounts attributable to original issue
discount) and (ii) any one time financing fees.

“Consolidated Leverage Ratio” means, for any date of determination, for Borrower
and its consolidated Subsidiaries, a ratio of (i) Indebtedness (including
without limitation all obligations in respect of letters of credit, all Earn-Out
Obligations and all other deferred Acquisition-related obligations and
liabilities that constitute consideration for any Acquisition) as of such date,
to (ii) EBITDA for the period of twelve (12) consecutive months (or four fiscal
quarters) ending on such date.  This ratio will be calculated at the end of each
reporting period for which this Agreement requires Borrower to deliver financial
statements (but no less frequently that quarterly), using the results of the
twelve (12) consecutive month (or four fiscal quarter) period ending with that
reporting period.

“Consolidated Net Income (Loss)” means, with respect to any fiscal period of a
Person, the consolidated net income (loss) of such Person and its consolidated
Subsidiaries for such period, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, consistently applied but
excluding, in any event:





WEST\258439317.6
319678-0000898

--------------------------------------------------------------------------------

 

 

(i)any gains or losses on the sale or other disposition of assets (other than
sales of inventory in the ordinary course of business), including Investments,
and any taxes on the excluded gains and any tax deductions or credits on account
on any excluded losses;

(ii)net earnings of any Person in which such Person has an ownership interest,
unless such net earnings shall have actually been received by such Person in the
form of cash distributions; and

(iii)without duplication with (i) or (ii) above, any noncash gains or losses
resulting from mark to market adjustments to warrants issued by such Person.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis, determined in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
Administrative Agent and the L/C Issuer.

“Copyright License” means any written agreement providing for the grant by or to
a Loan Party or any Subsidiary of any right under any Copyright.

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression and (b) all copyright rights under the copyright laws of the
United States and other countries for the full term thereof (and including all
rights accruing by virtue of bilateral or international copyright treaties and
conventions), whether registered or unregistered, including, but not limited to,
all applications for registrations, renewals, extensions, reversions or
restorations of copyrights now or hereafter provided for by law and all rights
to make applications for copyright registrations and recordations, regardless of
the medium of fixation or means of expression.





WEST\258439317.6
319678-0000899

--------------------------------------------------------------------------------

 

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
(i.e. its Applicable Percentage of) and all L/C Obligations at such time.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an
L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any applicable notice, the passage of time, specified
in Section 9.01, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
L/C Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
 however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws, and (b) when used with respect to L/C Fees,
a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, the L/C Issuer or any Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified Borrower, Administrative Agent or the L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets,



WEST\258439317.6
319678-00008910

--------------------------------------------------------------------------------

 

 

including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by Administrative Agent in a written notice of such determination,
which shall be delivered by Administrative Agent to Borrower, the L/C Issuer and
each Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by Borrower to Administrative Agent and the Lenders.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Disqualified Stock” means any Equity Interest of a Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable or subject to repurchase at the option of the holder thereof, in
whole or in part, or requires the payment of any cash dividend or any other
scheduled payment, in each case constituting a return of capital, in each case
at any time on or prior to the first anniversary of the Maturity Date or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or other debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision (including the District of Columbia) of
the United States.

“Earn-Out Obligations” means, with respect to an Acquisition, all obligations of
Borrower or any of its Subsidiaries to make earn out or other contingency
payments, in each case, the terms of which are subject to or contingent upon the
revenues, income, cash flow or



WEST\258439317.6
319678-00008911

--------------------------------------------------------------------------------

 

 

profits of any person or business acquired in connection with an
Acquisition.  Unless otherwise specified herein, the amount of any Earn-Out
Obligations at the time of determination shall be the aggregate amount, if any,
of such Earn-Out Obligations that are required at such time under GAAP to be
recognized as liabilities on the consolidated balance sheet of Borrower.

“EBITDA” means, for any period of measurement, for Borrower and its Consolidated
Subsidiaries an amount equal to its Consolidated Net Income (Loss) plus (a) the
following to the extent deducted in the calculation thereof, the sum of:  (i)
Consolidated Interest Expense, plus (ii) the provision for federal, state, local
and foreign income taxes payable by Borrower and its Subsidiaries, plus (iii)
depreciation and amortization expense (including the impairment of goodwill or
other intangible assets), plus (iv) non-cash charges required to be made
pursuant to FAS 141R (including, non-cash changes in contingent consideration
for Acquisitions), and other non-cash, items including, without limitation,
non-cash expenses for stock based compensation), all as determined in accordance
with GAAP as applicable, for such period, minus (b) the following to the extent
included in calculating such Consolidated Net Income (Loss): (i) federal, state,
local and foreign income tax credits of Borrower and its Subsidiaries for such
period and (ii) all non-cash items increasing Consolidated Net Income (Loss) for
such period. 

Only for purposes of calculating EBITDA for the financial covenants set forth in
Section 7.13 with respect to any reference period during which a Permitted
Acquisition occurs: (i) such Permitted Acquisition and the following
transactions in connection therewith shall be deemed to have occurred on the
first day of the applicable reference period: (a) income statement items
(whether positive or negative) attributable to the property or Acquired Entity
subject to such Permitted Acquisition shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Borrower or any of
its Subsidiaries in connection therewith and if such Indebtedness has a floating
or formula rate, shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as at the relevant date
of determination, and (ii) the EBITDA of the Acquired Entity so acquired that is
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the end of such reference
period, shall be excluded; provided,  however, only the actual historical
results of operations of the Acquired Entities, without adjustment for pro forma
expense savings, synergies or revenue increases, shall be used for such
calculation.  Accordingly, as to any such reference period Consolidated Net
Income (Loss), Consolidated Interest Expense, income tax expense and each other
component contained in the definition of “EBITDA” shall be deemed to include the
actual results of the Permitted Acquisition on a Pro Forma Basis with Borrower
as if such Permitted Acquisition had occurred on the first day of such period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the



WEST\258439317.6
319678-00008912

--------------------------------------------------------------------------------

 

 

environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equipment” means all equipment now owned or hereafter acquired, wherever
located, including without limitation, all machinery, computers, machine tools,
motors, equipment, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, dies, jugs, goods (other than consumer
goods, farm products or inventory), and all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any member of a controlled group of corporations or any
trade or business (whether or not incorporated) under common control with
Borrower within the meaning of Section 414(b) or (c) of the Code (and any member
of a group with Borrower under Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA), or a cessation of operations by
Borrower or any ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification received by
Borrower or any ERISA Affiliate that a Multiemployer Plan is in reorganization
under Section 4241 of ERISA; (d) the filing of a notice of intent to terminate,
a Pension Plan or Multiemployer Plan, or the treatment of an amendment of a
Pension Plan or Multiemployer Plan as a termination, under Section 4041 or 4041A
of ERISA, or the commencement of proceedings



WEST\258439317.6
319678-00008913

--------------------------------------------------------------------------------

 

 

by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA; or (g) the imposition of any material liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan (or a Base Rate Loan where interest is calculated with reference to
the Eurodollar Rate), a rate per annum determined by Administrative Agent
pursuant to the following formula:

Eurodollar Rate

=

Eurodollar Base Rate

1.00 - Eurodollar Reserve Percentage

 

Where,

“Eurodollar Base Rate” means,

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate as reasonably determined by Administrative Agent) as displayed on
the applicable Reuters screen page that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service or source that publishes such rate from
time to time as selected by Administrative Agent in its reasonable
discretion) (“LIBOR”), or a comparable or successor rate, which rate is approved
by Administrative Agent (in consultation with Borrower so long as no Default
exists), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by MUFG Union Bank, N.A. and with a term equivalent to such Interest
Period would be offered to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; and

(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR or a comparable or successor rate,
which rate is approved by Administrative Agent (in consultation with Borrower so
long as no Default exists), at approximately 11:00 a.m., London time determined
two (2) Business Days prior to such date for Dollar deposits for a term of one
(1) month commencing that day or (ii) if such published rate is



WEST\258439317.6
319678-00008914

--------------------------------------------------------------------------------

 

 

not available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained by MUFG Union Bank, N.A. and with a term
equal to one (1) month would be offered to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

Notwithstanding the foregoing, if for any reason, the Eurodollar Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.   To the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, that to the extent such
market practice is not administratively feasible for Administrative Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
Administrative Agent.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and each Base Rate Loan calculated with reference to the
Eurodollar Rate, shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the “Eurodollar Base Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guarantor
Obligation of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantor Obligation thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that otherwise are



WEST\258439317.6
319678-00008915

--------------------------------------------------------------------------------

 

 

Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by Borrower under
Section 2.14) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e), and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 31, 2012 by and among Borrower, MHM Resources,  BCI, Administrative
Agent and the Lenders party thereto, as amended, supplemented, extended or
otherwise modified from time to time, including by that certain First Amendment
to Credit Agreement dated as of July 21, 2014.

“Existing Guarantors” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means the Letters of Credit, if any, listed on
Schedule 1.01.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted or is known to exist and (ii) obligations with
respect to Cash Management Agreements) have been paid in full, (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
Cash Collateral or other arrangements with respect thereto satisfactory to
Administrative Agent and the L/C Issuer shall have been made) and (d) all
Secured Obligations with respect to Cash Management Agreements have been paid in
full or cash collateral or other arrangements with respect thereto satisfactory
to the applicable Cash Management Bank in its good faith judgment shall have
been made.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding



WEST\258439317.6
319678-00008916

--------------------------------------------------------------------------------

 

 

Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to MUFG Union Bank, N.A. on such day
on such transactions as determined by Administrative Agent.

“Fee Letter” means the letter agreement dated May 5, 2015, among Borrower,
Administrative Agent and the Arranger.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, with respect to any Person, at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

(a)all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)all purchase money Indebtedness;

(c)the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);





WEST\258439317.6
319678-00008917

--------------------------------------------------------------------------------

 

 

(d)all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(e)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created), including, without limitation, any
Earn-Out Obligations recognized as a liability on the balance sheet of Borrower
and its Subsidiaries in accordance with GAAP;

(f)the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(g)all mandatory obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interests in such Person
or any other Person prior to the Maturity Date, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h)all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i)all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j)all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time.  The term “consistently applied,” as used in connection herewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods





WEST\258439317.6
319678-00008918

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, each Person which becomes a Guarantor in
accordance with Section 7.14 hereof, together with their successors and assigns.

“Guarantor Obligations” with respect to any Guarantor, means all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Article IV) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to Administrative Agent or to Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document),
provided that Guarantor Obligations shall not include any Excluded Swap
Obligation.

“Guaranty” means the Guaranty made by the Guarantors in favor of Administrative
Agent, the Lenders and the other Secured Parties pursuant to Article IV
(including any supplement or joinder thereto), as amended, modified,
supplemented, extended or restated from time to time.





WEST\258439317.6
319678-00008919

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract permitted by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
an interest rate Swap Contract not prohibited by this Agreement, in each case,
in its capacity as a party to such Swap Contract; provided that for any of the
foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by t Administrative Agent, the applicable Hedge Bank (other than
Administrative Agent or an Affiliate of Administrative Agent) must have
delivered a Secured Party Designation Notice to Administrative Agent prior to
such date of determination.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all Funded Indebtedness;

(b)the Swap Termination Value of any Swap Contract;

(c)all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d)all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Borrower or a Subsidiary is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to Borrower or a Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Coverage Ratio” means, for any date of determination, the ratio of:
(a) the sum of (i) EBITDA for the twelve (12) consecutive month (or four fiscal
quarter) period ending on such date, plus (ii) to the extent deducted in the
calculation of the EBITDA, operating lease payments made during such period,
minus (iii) the sum of (A) Restricted Payments made during such period, plus (B)
payments made during such period in respect of deferred Acquisition-related
obligations that constitute consideration for such Acquisition and Earn-Out
Obligations, to (b) the sum of (i) Consolidated Interest Expense for such
period, plus (c) operating lease payments during such period.





WEST\258439317.6
319678-00008920

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided,  however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each of March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter or, upon consent of all Lenders, such other period
that is twelve (12) months or less (in each case subject to availability), as
selected by Borrower in its Loan Notice; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Inventory” means all inventory now owned or hereafter acquired, wherever
located, including without limitation all goods, merchandise and other personal
property held for sale or lease or which is furnished under any contract of
service or is held as raw materials, works or goods in process, materials and
supplies of every nature used or consumed or to be used or consumed in the
ordinary course of its business, whether now owned or hereafter acquired and the
proceeds of products thereof.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, or purchase or other acquisition of
any equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) an
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.  For the avoidance of
doubt, prefunded investments held subject to a fiduciary duty to be used for the
sole purpose of administering clients’ benefits in the ordinary course of
business shall not constitute Investments for purposes of this Agreement.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.





WEST\258439317.6
319678-00008921

--------------------------------------------------------------------------------

 

 

“IP Rights” means, collectively, with respect to any Person, all of such
Person’s right, title, and interest in and to the following: (a)  all
Copyrights, all domain names, all websites, all Patents, all Proprietary
Software, all Trademarks, all Trade Secrets and all Other Intellectual Property
owned and/or used by any Loan Party or any Subsidiary; (b) all Copyright
Licenses, all Patent Licenses and all Trademark Licenses; and (c) all claims for
damages by way of past, present and future infringement of any of the rights
included above, with the right, but not the obligation, to sue for and collect
such damages for said use or infringement of the intellectual property rights
identified above.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the
L/C Application, and any other document, agreement and instrument entered into
by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Material Subsidiary in accordance with the
provisions of Section 7.14.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
L/C Issuer.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by a L/C Issuer pursuant
to a drawing under a Letter of Credit.





WEST\258439317.6
319678-00008922

--------------------------------------------------------------------------------

 

 

“L/C Expiration Date” means the day that is ninety (90) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

“L/C Issuer” means MUFG Union Bank, N.A. in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, or
such other Lender as Borrower may from time to time select as an L/C Issuer
hereunder pursuant to Section 2.03; provided that such Lender has agreed to be
an L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to Fifteen Million
Dollars ($15,000,000).  The L/C Sublimit is part of, and not in addition to, the
Aggregate Commitments.

“Lenders” has the meaning specified in the introductory paragraph hereto and,
includes the Persons listed on Schedule 2.01 and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as set forth on the such Lender’s signature page hereto, or such other office or
offices as a Lender may from time to time notify Borrower and Administrative
Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement, each
Collateral Document, the Fee Letter, the Guaranty and each other document,
instrument and agreement entered into in connection with



WEST\258439317.6
319678-00008923

--------------------------------------------------------------------------------

 

 

the transactions contemplated by this Agreement, together with all alterations,
amendments, changes, extensions, modifications, refinancings, refundings,
renewals, replacements, restatements, or supplements, of or to any of the
foregoing.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse change in or a material
adverse effect on (i) the business, assets, operations, liabilities, or
financial condition of Borrower and its Subsidiaries, taken as a whole, or (ii)
the prospect of payment or performance by Borrowers or any Guarantor of its or
their respective obligations under any of the Loan Documents, or (iii) the
validity or enforceability of the Loan Documents, or (iv) the rights and
remedies of Administrative Agent or any Secured Party under any of the Loan
Documents, or (v) any Loan Party’s interest in, or the value, perfection or
priority of Bank’s security interest in the Collateral.

“Material IP Rights” means all IP Rights that are material to the business of
Borrower and its Subsidiaries taken as a whole; “Material IP Right” means any IP
Right that is material to the business of Borrower and its Subsidiaries taken as
a whole.

“Material Subsidiary” means,

(i)as of the last day of any fiscal quarter of Borrower, any Domestic Subsidiary
that meets any of the following conditions at such time: (A) such Subsidiary’s
consolidated total revenues for the period of the immediately preceding four
fiscal quarters is equal to or greater than 5% of the consolidated total
revenues of Borrower and its Subsidiaries for such period, determined in
accordance with GAAP, in each case as reflected in the most recent annual or
quarterly (as applicable) financial statements required to be delivered pursuant
to this Agreement; (B) such Subsidiary’s total assets, determined in accordance
with GAAP, as of the last day of the immediately preceding fiscal quarter, are
equal to or greater than 5% of Consolidated Total Assets, in each case as
reflected in the most recent annual or quarterly (as applicable) financial
statements of Borrower required to be delivered pursuant to this Agreement; and

(ii)as of any other Material Subsidiary Assessment Date, any Domestic Subsidiary
that has, on a Pro Forma Basis, based upon the then most recently delivered
financial statements delivered pursuant to this Agreement, and after giving
effect to the applicable acquisition, divestiture or creation, as though
occurring on the first day of the four fiscal quarter period ending on the
effective date of such delivered financial statements, (1) total revenues for
the period of the immediately preceding four fiscal quarters is equal to or
greater than 5% of the consolidated total revenues of Borrower and its
Subsidiaries for such period, determined in accordance with GAAP, or (2) total
assets, 



WEST\258439317.6
319678-00008924

--------------------------------------------------------------------------------

 

 

determined in accordance with GAAP, equal to or greater than 5% of Consolidated
Total Assets as of such date, determined in accordance with GAAP;

provided,  however, that if at any time the Subsidiaries qualifying as Material
Subsidiaries pursuant to clause (i) or (ii) above, in the aggregate and together
with the total assets and total revenues of Borrower, do not represent at least
95% of Consolidated Total Assets and 95% of consolidated total revenues of
Borrower and its Subsidiaries (the “95% Threshold”), Borrower shall promptly
designate additional Subsidiaries as Material Subsidiaries until the 95%
Threshold is satisfied collectively by all Material Subsidiaries.  Once a
Subsidiary qualifies, or is designated by Borrower, a Material Subsidiary, it
shall continue to constitute a Material Subsidiary throughout the term of this
Agreement. 

“Material Subsidiary Assessment Date” means each of (a) the date on which
Borrower delivers or is obligated to deliver to Bank financial statements
pursuant to Section 7.01, (b) the date on which Borrower, directly or through
one or more Subsidiaries, consummates any Acquisition, or acquires or creates
any new or additional Subsidiary, and (c) the date on which Borrower, directly
or through one or more Subsidiaries, sells, transfers, divests or otherwise
disposes of any Subsidiary or all or substantially of the assets of any
Subsidiary.

“Maturity Date” means June 5, 2020; provided,  however, that if such date is not
a Business Day, the Maturity Date shall be the preceding Business Day.

“MHM Resources” has the meaning specified in the recitals hereto.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with Section 2.15, an amount equal to 100% of the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by Administrative Agent
and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“New Lender” has the meaning specified in Section 2.06(b)(ii).





WEST\258439317.6
319678-00008925

--------------------------------------------------------------------------------

 

 

“New Lender Addendum” means a new lender addendum entered into by and between
Borrower, Administrative Agent and New Lender, in substantially the form of
Exhibit E or any other form approved by Administrative Agent.

“Non-Consenting Lender” means any Lender that does not consent to or approve any
consent, waiver, amendment, release or modification that (i) requires the
approval of all affected Lenders in accordance with the terms of Section 11.01
or the approval of one hundred percent (100%) of the Lenders and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of every kind of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit owed to
Administrative Agent or the Lenders or any one or more of them, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
liquidated or unliquidated, legal or equitable, due or to become due, now
existing or hereafter arising, voluntary or involuntary and however arising,
whether such Loan Party is liable individually or jointly or with others,
whether incurred before, during or after any proceeding under any Debtor Relief
Laws, and including interest and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.  The foregoing shall also include (a) all obligations under any Swap
Contract between any Loan Party and any Hedge Bank that is permitted to be
incurred pursuant hereto and (b) all obligations under any Cash Management
Agreement between any Loan Party and any Cash Management Bank.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,



WEST\258439317.6
319678-00008926

--------------------------------------------------------------------------------

 

 

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Intellectual Property” means all worldwide intellectual property rights,
proprietary rights and common-law rights, whether registered or unregistered,
not otherwise included in Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses or Trade Secrets, including, without
limitation, all rights to and under all new and useful inventions, discoveries,
methods, processes, designs, technology, art, trade dress, algorithms, software,
concepts, protocols, electronic or other databases and all improvements thereof
and all know-how related thereto.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patent License” means any written agreement providing for the grant by or to a
Loan Party or any Subsidiary of any right under any Patent.

“Patents” means all patents, letters patent, patent applications and like
protections in the United States and all other countries (and letters patent
that issue therefrom) and all improvements divisions, continuations, renewals,
reissues, reexaminiations, extensions and continuations (including
continuations-in-part and continuing prosecution applications) thereof, for the
full term thereof.

“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism USA PATRIOT Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) and the USA
PATRIOT Improvement and Reauthorization Act of 2005 (Pub. L. 109-177).

“PBGC” means the Pension Benefit Guaranty Corporation.





WEST\258439317.6
319678-00008927

--------------------------------------------------------------------------------

 

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a Multiple Employer Plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means any Acquisition by Borrower or a Subsidiary of
Borrower, provided that: 

(a)the Acquired Entity in the same line of business as Borrower or a business
incidental or closely related thereto,

(b)Borrower (or Borrower and a Wholly Owned Subsidiary of Borrower), is the
surviving and successor entity in such Acquisition (including any merger or
consolidation),

(c)for any Acquisition where the Aggregate Consideration paid or payable by
Borrower and its Subsidiaries in connection with such Acquisition exceeds Fifty
Million Dollars ($50,000,000) Borrower shall have delivered to Administrative
Agent, at least five (5) days prior to the consummation of such Acquisition:

(i)historical financial information for the Acquired Entity, including, if
available, audited financial statements, quality of earnings reports and
year-to-date interim financial statements,

(ii)if requested by Administrative Agent, true, correct and complete copies of
all of the documents, instruments and agreements relating to such acquisition,
including all related annexes, schedules and exhibits,

(iii)such other financial information and other information regarding the
Acquired Entity, as Administrative Agent may reasonably request, and

(iv)a Pro Forma Compliance Certificate, duly executed by a Responsible Officer,
certifying and demonstrating, among other things compliance on an actual and Pro
Forma Basis with all financial covenants;

(d)the assets acquired, or owned by the Acquired Entity, will not be subject to
any Lien following the effective date of such Acquisition, other than any
required Lien in favor of Administrative Agent, for the benefit of the Secured
Parties, and Permitted Liens;

(e)no Event of Default shall have occurred and be continuing on the effective
date thereof or shall result from the consummation of such Acquisition;

(f)such Acquisition does not result in a Change of Control; and

(g)to the extent applicable, such Acquisition shall have been approved by a
requisite majority of the shareholders, and a disinterested majority of the
board of directors (or an equivalent governing body) of, the Acquired Entity.





WEST\258439317.6
319678-00008928

--------------------------------------------------------------------------------

 

 

“Permitted Investments” means:

(a)Investments existing on the Closing Date and listed on Schedule 8.02 to the
Disclosure Letter;

(b)Cash Equivalents or any Investments that are consistent with the investment
policy approved by Borrower’s board of directors and approved by the Required
Lenders, such approval not to be unreasonably withheld;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(d)Investments by Borrower or a Guarantor in (i) Guarantors or Borrower, as the
case may be, and (ii) Domestic Subsidiaries of Borrower for current operating
expenses, not to exceed $1,000,000 in any fiscal year during the term hereof,
incurred in the ordinary course of the businesses currently engaged in by
Borrower or reasonably related thereto; 

(e)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower pursuant to employee stock purchase plans or
agreements approved by Borrower’s board of directors, not to exceed $250,000 in
the aggregate in any year `during the term hereof;

(f)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(g)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (g) shall not apply to
Investments of Borrower in any Subsidiary;

(h)Investments consisting of deposit accounts, provided that if required
pursuant to Section 7.06, such deposit accounts shall be subject to a prior
perfected security interest in favor of Bank;

(i)Investments accepted in connection with Dispositions permitted by Section
8.05;

(j)Permitted Acquisitions, including the creation of Subsidiaries in connection
with any such Permitted Acquisitions (provided that any Material Subsidiaries
are co-Borrowers or Guarantors hereunder); and

(k)Other Investments in an aggregate amount not to exceed the Threshold Amount
in any fiscal year.

“Permitted Liens” means those Liens permitted by Section 8.01 hereof.





WEST\258439317.6
319678-00008929

--------------------------------------------------------------------------------

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) that is sponsored or maintained by Borrower or any ERISA
Affiliate other than (i) a Multiemployer Plan established by Borrower or (ii)
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 11.02(c).

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement
dated as of the Closing Date entered into among the Loan Parties and
Administrative Agent, for the benefit of the Secured Parties, substantially in
the form of Exhibit I attached hereto (including any supplement or joinders
thereto) as amended, modified or restated from time to time.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 7.13 (including any
calculation of such financial covenants in accordance with any other Section of
this Agreement),  such transaction (including any Acquisition)  shall be deemed
to have occurred as of the first day of the most recent four fiscal quarter
period preceding the date of such transaction for which Borrower was required to
deliver financial statements pursuant to Section 7.01(a) or (b).  In connection
with the foregoing, (a)  with respect to any Disposition or Involuntary
Disposition, income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction;
(b) with respect to any Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
satisfactory to Administrative Agent, (ii) any Indebtedness retired, incurred or
assumed by any Loan Party or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been retired or incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination; and
(c) with respect to any Restricted Payment, any Indebtedness incurred or assumed
by Borrower or any Subsidiary in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period,  and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.13 or Borrower’s unrestricted cash for purposes
of Section 8.06,  as of the most recent



WEST\258439317.6
319678-00008930

--------------------------------------------------------------------------------

 

 

fiscal quarter end for which Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b) after giving effect to the
applicable transaction on a Pro Forma Basis. For the avoidance of doubt, such
certificate shall contain detailed calculations and other information of the
items specified in the definition of Pro Forma Basis, in form and substance
reasonably acceptable to Administrative Agent.

“Proprietary Software” means any proprietary software owned, licensed or
otherwise used by any Loan Party or any Subsidiary other than any software that
is generally commercially available, including without limitation, the object
code and source code forms of such software and all associated documentation.

“Public Lender” has the meaning specified in Section 11.02(c).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Stock” of any Person means any Equity Interest of such Person that is
not Disqualified Stock.

“Rating Agency” means Moody’s, S&P, Fitch Ratings Ltd. or any other nationally
recognized rating agency or service.

“Recipient” means Administrative Agent, any Lender, the L/C Issuer, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, an L/C Application.

“Required Lenders” means, at any time, Lenders having more than 50.0% of the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Lenders holding in the aggregate more than 50.0% of
the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being



WEST\258439317.6
319678-00008931

--------------------------------------------------------------------------------

 

 

deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided, further that, when the Aggregate Commitments
and/or Total Outstandings, as applicable, as of any date of determination are
held by (i) four (4) Lenders, Required Lenders shall mean not less than three
(3) Lenders; (ii) three (3) Lenders, Required Lenders shall mean not less than
two (2) Lenders; and (iii) two (2) Lenders, Required Lenders shall mean both
Lenders; provided,  further, that the amount of any participation in any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the manager, chief executive officer, president,
chief financial officer, treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to Administrative Agent.  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Agreement” means any license or other agreement (other than
over-the-counter software that is commercially available to the public) to which
Borrower is a party or under which Borrower is bound (including licenses and
agreements under which Borrower is the licensee), the failure, breach or
termination of which could reasonably be expected to have a Material Adverse
Effect.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any other Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.





WEST\258439317.6
319678-00008932

--------------------------------------------------------------------------------

 

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII or VIII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Obligations” means all Obligations, all obligations of any Loan Party
arising under Secured Cash Management Agreements and Secured Hedge Agreements
and all costs and expenses incurred in connection with enforcement and
collection of the foregoing by any Loan Party, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Secured Parties” means, collectively, Administrative Agent, the Lenders, the
L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement(s)” means, individually or collectively, (a) the Security
Agreement of even date herewith executed by Borrower and the other Loan Parties
in favor of Bank, (b) each other pledge or security agreement executed from time
to time by a Loan Party in favor of Bank, all as amended, modified, supplemented
or restated from time to time

“Solvent” means, as of any date of determination, and as to any Person, that on
such date:  (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would



WEST\258439317.6
319678-00008933

--------------------------------------------------------------------------------

 

 

constitute unreasonably small capital after giving effect to the nature of the
particular business or transaction; and (d) such Person is generally paying its
debts as they become due.  For the purpose of the foregoing (1) the “fair
valuation” of any assets means the amount realizable within a reasonable time,
either through collection or sale, of such assets at their regular market value,
which is the amount obtainable by a capable and diligent businessman from an
interested buyer willing to purchase such assets within a reasonable time under
ordinary circumstances; and (2) the term “debts” includes any legal liability
whether matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent.

“Subject Lender” has the meaning specified in Section 2.14.

“Subordinated Debt” is indebtedness incurred by a Loan Party subordinated to all
of each Loan Party’s Obligations to Administrative Agent, the Lenders and the
L/C Issuer on terms acceptable to Administrative Agent and the Required Lenders
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Administrative Agent entered into between
Administrative Agent and the other creditor). 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that,
for the avoidance of doubt, the following shall not be deemed a “Swap Contract”:
(i) no phantom stock or similar plan (including, any stock option plan)
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Borrower or the Subsidiaries,
(ii) any stock option or warrant agreement for the purchase of Equity Interests,
(iii) the purchase of Equity Interests or Indebtedness (including securities
convertible into Equity Interests) pursuant to



WEST\258439317.6
319678-00008934

--------------------------------------------------------------------------------

 

 

delayed delivery contracts, and (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security.

“Swap Counterparty” means, with respect to any swap with a Lender, any person or
entity that is or becomes a party to such swap.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between any
Lender and one or more Swap Counterparties.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $2,500,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trademark License” means any written agreement, providing for the grant by or
to a Loan Party or any Subsidiary of any right to use a Trademark.

“Trademarks” means all statutory and common law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the laws of the United States, any state



WEST\258439317.6
319678-00008935

--------------------------------------------------------------------------------

 

 

thereof or any other country or any political subdivision thereof, or otherwise,
for the full term and all renewals thereof.

“Trade Secrets” means any data or information of any Loan Party or any
Subsidiary that is not commonly known by or available to the public and which
(a) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of or remedies with respect to, Administrative Agent’s Lien, for the
benefit of Administrative Agent and Lenders, on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions hereof relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions; provided,
further, that to the extent that the UCC is used to define any term herein or in
any of the Loan Documents and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recent actuarial
valuation of such Pension Plan in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Union Bank” means MUFG Union Bank, N.A., and its successors.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrelated Person” means any Person other than (a) Borrower or any Wholly Owned
Subsidiary, or (b) an employee stock ownership plan or other employee benefit
plan covering the employees of any of the Loan Parties and their Subsidiaries.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e).





WEST\258439317.6
319678-00008936

--------------------------------------------------------------------------------

 

 

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by Borrower directly or indirectly through other Persons 100% of
whose Equity Interests are at the time owned, directly or indirectly, by
Borrower (provided, however, that in determining the percentage ownership of any
such Person, no ownership interest in the nature of “qualifying shares” or
“directors shares” or other similar ownership requirements under applicable law
shall be deemed to be outstanding).

“Withholding Agent” means Borrower and Administrative Agent.

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

1.02Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal property and tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”



WEST\258439317.6
319678-00008937

--------------------------------------------------------------------------------

 

 

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)For purposes of Section 3.01, the term “Lender” includes the L/C Issuer and
the term “applicable Law” includes FATCA.

1.03Accounting Terms.

(a)Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein; provided,  however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by Borrower in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Borrower and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP in effect prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein..



WEST\258439317.6
319678-00008938

--------------------------------------------------------------------------------

 

 

1.04Rounding.  Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding‑up if there is no nearest
number).

1.05Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).  Administrative Agent does not warrant, nor accept responsibility,
nor shall Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.06Letter of Credit Amounts.  Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided,  however, that with respect
to any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Loans.  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided,  however, that after giving effect to any Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Credit Exposure of any Lender shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01.  Loans may be
Base Rate Loans or Eurodollar Rate Loans.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by telephone.  Each such
notice must be received by Administrative Agent not later than 10:00 a.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of Two
Million Dollars ($2,000,000) or a whole multiple of One Million



WEST\258439317.6
319678-00008939

--------------------------------------------------------------------------------

 

 

Dollars ($1,000,000) in excess thereof.  Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of One Million Dollars ($1,000,000) or a whole multiple of Five Hundred
Thousand Dollars ($500,000) in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.



(b)Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to Administrative Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), Administrative Agent shall make all funds so
received available to Borrower in like funds as received by Administrative Agent
either by (i) crediting the account of Borrower on the books of MUFG Union Bank,
N.A. with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided,  however, that if, on the date the
Loan Notice with respect to such Borrowing is given by Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing first, shall be
applied, to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans and Borrower agrees to pay all amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

(d)Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.



WEST\258439317.6
319678-00008940

--------------------------------------------------------------------------------

 

 

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six (6) Interest Periods in effect with respect to Loans at any one
time.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the L/C Sublimit.  Each request by Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B)the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date.

(iii)The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the



WEST\258439317.6
319678-00008941

--------------------------------------------------------------------------------

 

 

L/C Issuer from issuing such Letter of Credit, or any Law applicable to the
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the L/C Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than Five Hundred Thousand
Dollars ($500,000);

(D)such Letter of Credit is to be denominated in a currency other than Dollars;

(E)a default of any Lender’s obligations to fund under Section 2.03(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Defaulting Lender to eliminate the L/C Issuer’s risk with respect to such
Lender; or

(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of



WEST\258439317.6
319678-00008942

--------------------------------------------------------------------------------

 

 

Credit as fully as if the term “Administrative Agent” or “Administrative Agent”
as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of an L/C Application, appropriately completed
and signed by a Responsible Officer of Borrower.  Such L/C Application must be
received by the L/C Issuer and Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such L/C Application shall specify in form and detail satisfactory to the
L/C Issuer:  (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such
L/C Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, Borrower shall furnish to the L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Administrative Agent may require.

(ii)Promptly after receipt of any L/C Application at the address set forth in
Section 11.02 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such L/C Application from
Borrower and, if not, the L/C Issuer will provide Administrative Agent with a
copy thereof.  Unless the L/C Issuer has received written notice from any
Lender, Administrative Agent or any Loan Party, at least one (1) Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby



WEST\258439317.6
319678-00008943

--------------------------------------------------------------------------------

 

 

irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)If Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree (subject to the
consent of Administrative Agent and the Required Lenders) to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided,  however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse the L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse the L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing



WEST\258439317.6
319678-00008944

--------------------------------------------------------------------------------

 

 

(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or Administrative Agent pursuant to
this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.



(ii)Each Lender shall upon receipt of any notice pursuant to Section 2.03(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) to Administrative Agent for the account of the
L/C Issuer at Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrower in such
amount.  Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default
Rate.  In such event, each Lender’s payment to Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or



WEST\258439317.6
319678-00008945

--------------------------------------------------------------------------------

 

 

condition, whether or not similar to any of the foregoing; provided,  however,
that each Lender’s obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by
Borrower of a Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of Borrower to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.



(vi)If any Lender fails to make available to Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting any other provision of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

(ii)If any payment received by Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The



WEST\258439317.6
319678-00008946

--------------------------------------------------------------------------------

 

 

obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of Borrower or any waiver by the L/C Issuer
which does not in fact materially prejudice Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might



WEST\258439317.6
319678-00008947

--------------------------------------------------------------------------------

 

 

otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer.  Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided,  however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e);  provided,  however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit unless the L/C Issuer is prevented or prohibited from so paying
as a result of any order or directive of any court or other Governmental
Authority.  In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Cash Collateral.  Borrower shall provide Cash Collateral as and when required
pursuant to Sections 2.05,  2.15,  2.16 and 9.02(c). 



WEST\258439317.6
319678-00008948

--------------------------------------------------------------------------------

 

 

(h)Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the L/C Issuer and Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit.  Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to Borrower for, and the
L/C Issuer’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(i)L/C Fees.  Borrower shall pay to Administrative Agent for the account of each
Lender in accordance, subject to Section 2.16, with its Applicable Percentage an
L/C fee (the “L/C Fee”) for each Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (A) non-refundable, (B) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
demand and (C) computed on a quarterly basis in arrears.  If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all L/C Fees shall accrue at the Default Rate.

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
 Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate per annum agreed to by
Borrower and the L/C Issuer, computed on the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit) and on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the first Business Day
after the end of each of March, June, September and December, in respect of the
most recently‑ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the L/C Expiration Date, and thereafter, on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, Borrower shall pay directly to the
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the
L/C Issuer relating to letters of credit as from time to time in effect.  Such
individual customary fees and standard costs and charges are due and payable on
demand and are nonrefundable.



WEST\258439317.6
319678-00008949

--------------------------------------------------------------------------------

 

 

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04Reserved.

2.05Prepayments.

(a)Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Administrative Agent not later
than 8:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
Two Million Dollars ($2,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof or, if less, the entire principal amount
thereof then outstanding); (iii) any prepayment of Base Rate Loans shall be in a
principal amount of One Million Dollars ($1,000,000) or a whole multiple of Five
Hundred Thousand Dollars ($500,000) in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.16, each such prepayment shall be applied to
the Loans of Lenders in accordance with their respective Applicable Percentages.

(b)Reserved.

(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided,  however, that Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans, the Total Outstandings exceed the Aggregate Commitments
then in effect.  All amounts required to be paid pursuant to this Section
2.05(c) shall be applied to Loans and (after all Loans have been repaid) to Cash
Collateralize L/C Obligations.  Within the parameters of the applications set
forth above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(c) shall be subject to Section 3.05.

2.06Termination or Reduction of Commitments; Increase of Commitment.

(a)Termination or Reduction of Commitments.  Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be



WEST\258439317.6
319678-00008950

--------------------------------------------------------------------------------

 

 

received by Administrative Agent not later than 10:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of Five Million Dollars ($5,000,000)
or any whole multiple of One Million Dollars ($1,000,000) in excess thereof,
(iii) Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments or the L/C Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess.  Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments, provided, that any such notice (whether to terminate the Aggregate
Commitments or to permanently reduce the Aggregate Commitments) may state that
it is conditioned upon the effectiveness of other transactions, in which case
such notice may be revoked or delayed by Borrower (by notice to Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.



(b)Increase of Commitments.

(i)If no Default or Event of Default shall have occurred and be continuing, upon
written notice to Administrative Agent (each such notice, a “Commitment Increase
Notice”), Borrower may from time to time prior to the Maturity Date, request an
increase of the Aggregate Commitments (but not the L/C Sublimit) by an amount
(for all such requests) not exceeding One Hundred Million
Dollars ($100,000,000); provided that, (i) any such request for an increase
shall be in a minimum amount of Twenty Five Million Dollars ($25,000,000); and
(ii) Borrower may make a maximum of two  (2) such requests.  Any such Commitment
Increase Notice delivered with respect to any proposed increase in the
Commitment may offer one or more Lenders an opportunity to subscribe for its
Applicable Percentage (with respect to the existing Commitment (prior to such
increase)) of the increased Aggregate Commitments.  Administrative Agent shall
promptly, and in any event within five (5) Business Days after receipt of a
Commitment Increase Notice, notify each Lender of such request.  Each Lender
desiring to increase its Commitment shall notify Administrative Agent in writing
no later than ten (10) Business Days after receipt of notice from Administrative
Agent.  Any Lender that does not notify Administrative Agent within the time
period specified above that it will, in its sole discretion, increase its
Commitment will be deemed to have rejected such offer.  Any agreement by a
Lender to increase its Commitment shall be irrevocable. 

(ii)If any proposed increase in the Commitment is not fully subscribed by the
existing Lenders pursuant to the procedure outlined in Section 2.06(b)(i),
Borrower may, in its sole discretion, offer to any existing Lender or to one or
more additional banks or financial institutions which is an Eligible Assignee
(each, a “New Lender”) the opportunity to participate in all or a portion of
such unsubscribed portion of the increased Aggregate Commitments, by notifying



WEST\258439317.6
319678-00008951

--------------------------------------------------------------------------------

 

 

Administrative Agent in writing.  Promptly and in any event within five
(5) Business Days after receipt of notice from Borrower of its desire to offer
such unsubscribed commitments to certain existing Lenders or to any New Lender
identified therein, Administrative Agent shall notify such proposed lenders of
the opportunity to participate in all or a portion of such unsubscribed portion
of the increased Aggregate Commitments.

(iii)Any New Lender which accepts Borrower’s offer to participate in the
increased Commitment shall execute and deliver to Administrative Agent and
Borrower a New Lender Addendum, an Administrative Questionnaire and such other
documents, instruments and agreements as Administrative Agent may reasonably
request, and upon the receipt thereof and the effectiveness of such New Lender
Addendum such New Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, and the signature pages hereof shall be deemed to be
amended to add the name of such New Lender.

(iv)If the Aggregate Commitments are increased in accordance with this Section,
Administrative Agent and Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such
increase.  Administrative Agent shall promptly notify Borrower and the Lenders
of the final allocation of such increase and the Increase Effective Date.

(v)As a condition precedent to such increase, Borrower shall deliver to
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except that (x) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty shall be required to be true and correct in all respects, (y) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and (z)
for purposes of this Section 2.06, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.01, and (B) no Default exists.  Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.

(vi)On each Increase Effective Date, subject to the satisfaction of the terms
and conditions set forth in this Section, (A) each of the existing Lenders



WEST\258439317.6
319678-00008952

--------------------------------------------------------------------------------

 

 

shall assign to each of the New Lenders, and each of the New Lenders shall
purchase from each of the existing Lenders, as applicable, at the principal
amount thereof (together with accrued interest), such interests in the Loans
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans will be held by
existing Lenders and New Lenders ratably in accordance with their Commitments
after giving effect to the addition of such new Commitments to the total
Aggregate Commitments hereunder, (B) each new Commitment shall be deemed for all
purposes a “Commitment” and each Loan made thereunder shall be deemed, for all
purposes, a “Loan”, (C) each New Lender shall become a “Lender” with respect to
the new Commitment and all matters relating thereto and (D) and Borrower shall
compensate each Lender who shall have assigned any portion of any Eurodollar
Rate Loans previously held by such Lender compensation in the amount that would
have been payable to such Lender under Section 3.05 hereof had Borrower made a
prepayment of such Eurodollar Rate Loans by an amount equal to such assigned
portion thereof.  Upon any increase in the Commitment pursuant to this
Section 2.06,  Schedule 2.01 shall be deemed amended to reflect such new
Commitment and the Applicable Percentage of each Lender (including any New
Lender), as thereby increased or decreased, as appropriate.



(vii)This Section shall supersede any provisions in Section 2.13 or 11.01 to the
contrary.

2.07Repayment of Loans.

(a)Borrower shall repay to Lenders on the Maturity Date the aggregate principal
amount of Loans outstanding on such date.

2.08Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i)If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall



WEST\258439317.6
319678-00008953

--------------------------------------------------------------------------------

 

 

thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)Commitment Fee.  Borrower shall pay to Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, a commitment fee
(the “Commitment Fee”) equal to the two tenths of one percent (0.20%) times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of
L/C Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each of March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Commitment Fee shall be
calculated quarterly in arrears.

(b)Lenders’ Upfront Fee.  On the Closing Date, Borrower shall pay to
Administrative Agent, for the account of each Lender in accordance with their
respective Applicable Percentages, an upfront fee in an amount equal to One
Hundred Fifty Thousand Dollars ($150,000).  Such upfront fees are for the credit
facilities committed by Lenders under this Agreement and are fully earned on the
date paid.  The upfront fee paid to each Lender is solely for its own account,
if fully-earned and is nonrefundable for any reason whatsoever.

(c)Other Fees.

(i)Borrower shall pay to Administrative Agent and the Arranger for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully-earned when paid and shall not be refundable
for any reason whatsoever.

(ii)Borrower shall pay to Administrative Agent for the account of the Lenders
such fees as shall have been separately agreed upon in writing by



WEST\258439317.6
319678-00008954

--------------------------------------------------------------------------------

 

 

Borrower and such Lenders in the amounts and at the times so specified.  Such
fees shall be fully-earned when paid and shall not be refundable for any reason
whatsoever.



2.10Computation of Interest and Fees.

(a)All computations of interest for Base Rate Loans when the Base Rate is
determined by MUFG Union Bank, N.A.’s “reference rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)If, for any reason (including inaccurate reporting on financial statements or
a Compliance Certificate or any restatement of or other adjustment to the
financial statements of Borrower), it is determined that a higher Applicable
Rate should have applied to a period than was actually applied, then the proper
Applicable Rate shall be applied retroactively and Borrower shall immediately
pay to Administrative Agent, for the ratable benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid, provided that
notwithstanding the foregoing, such amounts shall be due and payable within five
(5) Business Days following the written demand of Administrative Agent and no
Default or Event of Default shall be deemed to have occurred as a result of such
non-payment until the expiration of such five (5) Business Day period.  All such
amounts payable by Borrower shall be due and payable on demand (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under a Debtor Relief Law, automatically and without further action by
Administrative Agent or any Lender).  This paragraph shall not limit the rights
of Administrative Agent or any Lender under any other provision of this
Agreement or the other Loan Documents.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through



WEST\258439317.6
319678-00008955

--------------------------------------------------------------------------------

 

 

Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in Dollars and in
immediately available funds not later than 12:00 noon on the date specified
herein.  Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by Administrative Agent after 12:00 noon shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(i)On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Administrative Agent (as
such account shall be designated by Borrower in a written notice to
Administrative Agent from time to time, the “Borrower Account”) an amount
sufficient to pay such principal, interest or fees in full on such
date.  Borrower hereby authorizes Administrative Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Administrative Agent.  Administrative Agent agrees to provide
written notice to Borrower of any automatic deduction made pursuant to this
Section 2.12(a)(ii) showing in reasonable detail the amounts of such
deduction.  Lenders agree to reimburse Borrower based on their Applicable
Percentage for any amounts deducted from such accounts in excess of amount due
hereunder and under any other Loan Documents.

(b)Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any



WEST\258439317.6
319678-00008956

--------------------------------------------------------------------------------

 

 

Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 9:00 a.m. on the date of such Borrowing) that such Lender
will not make available to Administrative Agent such Lender’s share of such
Borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to Administrative Agent, then the applicable Lender and
Borrower severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans.  If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.



(i)Payments by Borrower; Presumptions by Administrative Agent.  Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
Lenders or the L/C Issuer, as the case may be, the amount due.  In such event,
if Borrower has not in fact made such payment, then each of Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
L/C Issuer, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.  A notice of Administrative Agent to
any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, Administrative Agent



WEST\258439317.6
319678-00008957

--------------------------------------------------------------------------------

 

 

shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of Lenders hereunder to make
Loans, to fund participations in Letters of Credit and to make payments under
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments.  If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in
L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and sub-participations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)if any such participations or sub-participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in L/C Obligations to any assignee or participant,
other than to Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with



WEST\258439317.6
319678-00008958

--------------------------------------------------------------------------------

 

 

respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

2.14Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender (any
such Lender, a “Subject Lender”), then so long as (a) no Default shall have
occurred and be continuing and Borrower has obtained a commitment from another
Lender or an Eligible Assignee to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, and (b) the Subject Lender is not the L/C Issuer with respect
to any Letters of Credit outstanding (unless all such Letters of Credit are
terminated or arrangements acceptable to the L/C Issuer (such as a
“back-to-back” letter of credit) are made), Borrower may, at its sole expense
and effort, upon notice to such Lender and Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.04 or Section 3.01) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a)Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 11.06;

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including all amounts under Sections 3.01,  3.04 or
3.05 (if applicable)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable law; and

(e)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

2.15Cash Collateral.  If (i) the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) as of



WEST\258439317.6
319678-00008959

--------------------------------------------------------------------------------

 

 

the L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) Borrower shall be required to provide Cash Collateral pursuant to Section
9.02(c), or (iv) there shall exist a Defaulting Lender, Borrower shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by Administrative Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).  In addition, Borrower
shall provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount not less than: (a) five (5) Business Days prior to the
Maturity Date, and (b) five (5) Business Days prior to any cancellation or
termination of the Commitments or this Agreement, and the provision of such Cash
Collateral shall be a condition precedent to any such cancellation or
termination. 



(a)Grant of Security Interest.  Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, and agrees to maintain, a continuing first-priority security interest
in all such Cash Collateral (and all proceeds thereof) as security for the then
Outstanding Amount of all L/C Obligations and any Defaulting Lender’s obligation
to fund participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below.  If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent and the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Union Bank.  Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(b)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Sections 2.03,
 2.05,  2.16 or 9.02 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
11.06(b)(vi)), or (ii) the determination by Administrative Agent and the L/C
Issuer that there exists excess Cash Collateral; provided however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain



WEST\258439317.6
319678-00008960

--------------------------------------------------------------------------------

 

 

subject to, any other Lien conferred under the Loan Documents and the other
applicable provisions of the Loan Documents, and (y) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations, and provided further that to the extent that such Cash
Collateral was provided by Borrower, such Cash Collateral shall remain subject
to the security interest granted pursuant to the Loan Documents.



2.16Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 11.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer; third, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15;  fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15;  sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal



WEST\258439317.6
319678-00008961

--------------------------------------------------------------------------------

 

 

amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.



(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.15.

(C)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless Borrower shall
have otherwise notified Administrative Agent at such time, Borrower shall



WEST\258439317.6
319678-00008962

--------------------------------------------------------------------------------

 

 

be deemed to have represented and warranted that such conditions are satisfied
at such time), and (y) such reallocation does not cause the aggregate Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b)Defaulting Lender Cure.  If Borrower, Administrative Agent and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)New Letters of Credit.  So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any



WEST\258439317.6
319678-00008963

--------------------------------------------------------------------------------

 

 

applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.



(ii)If any Loan Party or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount deducted or withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding of Indemnified Taxes or Other Taxes or the making
of all required deductions of Indemnified Taxes or Other Taxes (including such
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction of Indemnified Taxes or Other Taxes been
made.

(iii)If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding of Indemnified
Taxes or Other Taxes or the making of all required deductions of Indemnified
Taxes or Other Taxes (including such deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction of
Indemnified Taxes or Other Taxes been made.

(b)Payment of Other Taxes by Borrower.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.



WEST\258439317.6
319678-00008964

--------------------------------------------------------------------------------

 

 

(c)Tax Indemnifications.

(i)Indemnification by Borrower.  Without limiting the provisions of
subsection (a) or (b) above, each Loan Party shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Borrower shall, and does hereby, indemnify Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to Administrative Agent as required pursuant to Section 3.01(c)(ii)
below.

(ii)Indemnification by the Lenders.  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, for (x) Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that Borrower has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of Borrower to do so), (y) Administrative Agent and
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 11.06(d) relating to the maintenance of
a Participant Register and (z) Administrative Agent and Borrower, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent or Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
subsection (c)(ii).

(d)Evidence of Payments.  As soon as practicable, and upon request of
Administrative Agent or Borrower, as the case may be, after any payment of Taxes
by any Loan Party or by Administrative Agent, to a Governmental Authority
pursuant to this Section 3.01, Borrower shall deliver to Administrative Agent or
Administrative Agent shall deliver to Borrower, as applicable, the original or a
certified copy of a receipt issued by such Governmental



WEST\258439317.6
319678-00008965

--------------------------------------------------------------------------------

 

 

Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Administrative
Agent.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times required by law or
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Borrower,

(A)any Lender that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be required by law or requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter as required by law or upon the reasonable request of Borrower
or Administrative Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BENE (or W-8BEN, as
applicable)  establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the



WEST\258439317.6
319678-00008966

--------------------------------------------------------------------------------

 

 

“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BENE (or W-8BEN, as
applicable)  establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;



(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BENE (or W-8BEN, as applicable) ; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE
(or W-8BEN, as applicable) , a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting



WEST\258439317.6
319678-00008967

--------------------------------------------------------------------------------

 

 

requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be.  If
any Recipient determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out‑of‑pocket
expenses (including Taxes) incurred by such Recipient, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Administrative Agent or such Recipient, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to an indemnifying party pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the



WEST\258439317.6
319678-00008968

--------------------------------------------------------------------------------

 

 

replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due under Section 3.05 in
accordance with the terms thereof due to such prepayment or conversion.

3.03Inability to Determine Rates.  If Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower and each
Lender.  Thereafter, (x) the obligation of Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until



WEST\258439317.6
319678-00008969

--------------------------------------------------------------------------------

 

 

Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e) or reflected in
the Eurodollar Rate) or the L/C Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, Borrower will pay to
such Lender, L/C Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, L/C Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration



WEST\258439317.6
319678-00008970

--------------------------------------------------------------------------------

 

 

such Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time Borrower will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to Borrower, shall be conclusive absent
manifest error.  Borrower shall pay such Lender or L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Reserves on Eurodollar Rate Loans.  Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least 10 days’ prior notice (with a copy to
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b)any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or



WEST\258439317.6
319678-00008971

--------------------------------------------------------------------------------

 

 

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 2.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by Borrower to Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of Lending Office.  Each Lender may make any Credit Extension to
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of Borrower to repay the Credit Extension in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or Governmental Authority for the
account of any Lender, pursuant to Section 3.01, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, as the case may be.  Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), Borrower may replace such Lender in accordance with Section 2.14.

3.07Survival.  All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, and repayment of all other
Obligations hereunder and resignation of Administrative Agent.

ARTICLE IV

GUARANTY

4.01The Guaranty.  Each of the Guarantors hereby jointly and severally
guarantees to each Secured Party as hereinafter provided, as primary obligor and
not as surety, the prompt



WEST\258439317.6
319678-00008972

--------------------------------------------------------------------------------

 

 

payment of the Secured Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Secured
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Secured Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.  This Guaranty is in
addition to any other guaranties of the Secured Obligations, is continuing and
covers all Secured Obligations, including those arising under successive
transactions which continue or increase the Secured Obligations from time to
time, renew all or part of the Secured Obligations after they have been
satisfied, or create new Secured Obligations.  A separate action or actions may
be brought and prosecuted against any one or more guarantors, whether action is
brought against Borrower or other guarantors of the Secured Obligations, and
whether Borrower or others are joined in any such action.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Cash Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

4.02Obligations Unconditional.  The obligations of the Guarantors under Section
4.01 are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Cash Management Agreements, or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Secured
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against Borrower or any
other Guarantor for amounts paid under this Article IV until such time as the
Secured Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement and obligations arising under Cash
Management Agreements that survive the termination of this Agreement) have been
paid in full and the Commitments have expired or terminated and the Facility
Termination Date has occurred.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Secured Obligations shall
be extended, or such performance or compliance shall be waived;



WEST\258439317.6
319678-00008973

--------------------------------------------------------------------------------

 

 

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Hedge Bank, or any
Cash Management Agreement between any Loan Party and any Cash Management Bank,
or any other agreement or instrument referred to in the Loan Documents, such
Swap Contracts or such Cash Management Agreements shall be done or omitted;

(c)the maturity of any of the Secured Obligations shall be accelerated, or any
of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Hedge Bank or any Cash Management Agreement between any
Loan Party and any Cash Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Cash Management
Agreements shall be waived or any other guarantee of any of the Secured
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d)any Lien granted to, or in favor of, Administrative Agent or any Lender or
Lenders as security for any of the Secured Obligations shall fail to attach or
be perfected; or

(e)any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

Each Guarantor authorizes Administrative Agent and the other Secured Parties,
without notice and without affecting such Guarantor’s liability under this
Guaranty, from time to time, to (a) renew, compromise, extend, accelerate,
release, subordinate, waive, amend and restate, or otherwise amend or change,
the interest rate, time or place for payment or any other terms of all or any
part of the Secured Obligations; (b) accept delinquent or partial payments on
the Secured Obligations; (c) take or not take security or other credit support
for this Guaranty or for all or any part of the Secured Obligations, and
exchange, enforce, waive, release, subordinate, fail to enforce or perfect,
sell, or otherwise dispose of any such security or credit support; (d) apply
proceeds of any such security or credit support and direct the order or manner
of its sale or enforcement as Administrative Agent and the Required Lenders, at
their sole discretion, may determine; and (e) release or substitute Borrower or
any guarantor or other person or entity liable on the Secured Obligations.

Each Guarantor warrants having established with Borrower adequate means of
obtaining, on an ongoing basis, such information as such Guarantor may require
concerning all matters bearing on the risk of nonpayment or nonperformance of
the Secured Obligations.  Each Guarantor assumes sole, continuing responsibility
for obtaining such information from sources other than from Secured Parties.  No
Secured Party has any duty to provide any information to any Guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (including notices of dishonor, notices of acceptance of this
Guaranty and of the existence or creation of new or additional Secured
Obligations), and any requirement that Administrative Agent or any Lender



WEST\258439317.6
319678-00008974

--------------------------------------------------------------------------------

 

 

exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Hedge Bank
or any Cash Management Agreement between any Loan Party and any Cash Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Cash Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Secured
Obligations.

4.03Reinstatement.  The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

4.04Certain Additional Waivers.

(a)Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Secured Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

(b)To the maximum extent permitted by law, each Guarantor waives (i) all rights
to require any Secured Party to proceed against Borrower, or any other
guarantor, or proceed against, enforce or exhaust any security for the Secured
Obligations or to marshal assets or to pursue any other remedy in any Secured
Party’s power whatsoever; (ii) all defenses arising by reason of any disability
or other defense of Borrower, the cessation for any reason of the liability of
Borrower, any defense that any other indemnity, guaranty or security was to be
obtained, any claim that any Secured Party has made such Guarantor’s obligations
more burdensome or more burdensome than Borrower’s or any other Guarantor’s
obligations, and the use of any proceeds of the Secured Obligations other than
as intended or understood by any Secured Party or any Guarantor; (iii) all
conditions precedent to the effectiveness of this Guaranty; (iv) all rights to
file a claim in connection with the Secured Obligations in any bankruptcy or
insolvency filed by or against Borrower; (v) all rights to require any Secured
Party to enforce any of its remedies; (vi) any setoff, defense or counterclaim
against any Secured Party, (vii) the benefit of any act or omission by any
Secured Party which directly or indirectly results in or aids the discharge of
Borrower or any other Guarantor from any of the Secured Obligations by operation
of law or otherwise; (viii) the benefit of California Civil Code Section 2815
permitting the revocation of this Guaranty as to future transactions and the
benefit of California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848,
2849, 2850, 2899 and 1432 with respect to certain suretyship defenses, provided,
that with respect to Sections 2847, 2848 and 2849 of the California Civil Code,
such waivers shall only be effective until the Facility



WEST\258439317.6
319678-00008975

--------------------------------------------------------------------------------

 

 

Termination Date; and (ix) all rights, remedies and defenses such Guarantor may
have or acquire against Borrower or any other Guarantor.

(c)Each Guarantor understands that if Bank forecloses by trustee’s sale on a
deed of trust securing any of the Secured Obligations, Guarantor would then have
a defense preventing Administrative Agent from thereafter enforcing Guarantor’s
liability for the unpaid balance of the Secured Obligations.  This defense
arises because the trustee’s sale would eliminate such Guarantor’s right of
subrogation, and therefore Guarantor would be unable to obtain reimbursement
from Borrower.  Each Guarantor specifically waives this defense and all rights
and defenses that Guarantor may have because the Secured Obligations are secured
by real property.  This means, among other things:  (i) Administrative Agent and
the other Secured Parties may collect from each Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(ii) if Administrative Agent or any of the other Secured Parties forecloses on
any real property collateral pledged by Borrower: (A) the amount of the Secured
Obligations may be reduced only by the price for which the collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price;
and (ii) Administrative Agent and the other Secured Parties may collect from
Guarantor even if Administrative Agent and the other Secured Parties, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower.  This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because the Secured
Obligations are, or may be, secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure or similar laws in
other states.

4.05Remedies.  The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and Administrative Agent and
the Lenders, on the other hand, the Secured Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Secured
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Secured Obligations
being deemed to have become automatically due and payable), the Secured
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 4.01.  The
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.

4.06Rights of Contribution.  The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law.  Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Secured Obligations (other than
contingent indemnification obligations that survive the termination of this
Agreement and obligations arising under Cash Management Agreements that survive
the termination of this Agreement) have been paid in full and the Facility
Termination Date shall have occurred.



WEST\258439317.6
319678-00008976

--------------------------------------------------------------------------------

 

 

4.07Subordination.  All obligations of Borrower to each Guarantor which
presently or in the future may exist (“Guarantor’s Claims”) are hereby
subordinated to the Secured Obligations, provided, that so long as no Event of
Default exists, or would result after giving effect thereto, Borrower may make
payments of principal and interest with respect to such obligations.  At
Administrative Agent’s request, Guarantor’s Claims will be enforced and
performance thereon received by Guarantor only as a trustee for Administrative
Agent and the Secured Parties, and each Guarantor will promptly pay over to
Administrative Agent all proceeds recovered for application to the Secured
Obligations without reducing or affecting such Guarantor’s liability under other
provisions of this Guaranty.  Any Lien or charge on the property securing the
obligations, and on the revenue and income to be realized therefrom, which any
Guarantor may have or obtain shall be, and such lien or charge hereby is,
subordinated to Administrative Agent’s Lien on such property.  Each Guarantor
agrees that it shall file any and all claims against Borrower in any bankruptcy
or insolvency proceeding in which the filing of claims is required by law on any
Indebtedness of Borrower to such Guarantor, and will assign to Administrative
Agent, for the benefit of Lenders, all rights of such Guarantor.  If such
Guarantor does not file such claim, Administrative Agent, as attorney-in-fact
for Guarantor, is authorized to do so in the name of Guarantor or, in
Administrative Agent’s sole discretion, to assign the claim and to file a proof
of claim in the name of Administrative Agent or Administrative Agent’s
nominee.  In all such cases, whether in bankruptcy or otherwise, the person or
persons authorized to pay such claim shall pay to Administrative Agent the full
amount of any such claim, and, to the full extent necessary for that purpose,
Guarantor assigns to Administrative Agent all of Guarantor’s rights to any such
payments or distributions to which Guarantor would otherwise be entitled.  All
monies or other property of any Guarantor at any time in Administrative Agent’s
or any Secured Party’s possession may be held by Administrative Agent or such
Secured Party as security for any and all obligations of such Guarantor to
Administrative Agent or the other Secured Parties no matter how or when arising,
whether absolute or contingent, whether due or to become due, and whether under
this Guaranty or otherwise.  Guarantor also agrees that Administrative Agent
books and records showing the account between Administrative Agent and Borrower
or any other guarantor shall be admissible in any action or proceeding and shall
be binding upon each Guarantor for the purpose of establishing the terms set
forth therein and shall constitute prima facie proof thereof.

4.08Guarantee of Payment; Continuing Guarantee.  The guarantee in this Article
IV is a guaranty of payment and not of collection, is a continuing guarantee,
and shall apply to all Secured Obligations whenever arising.

4.09The Keepwell.

(a)Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this guarantee in respect of all Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.09, or otherwise
under this Guarantee as it relates to such other Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 4.09 shall remain in full



WEST\258439317.6
319678-00008977

--------------------------------------------------------------------------------

 

 

force and effect until a full discharge of the Guarantor Obligations.  Each
Qualified ECP Guarantor intends that this Section 4.09 constitute, and this
Section 4.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. Notwithstanding anything herein
to the contrary, if a Guarantor or a Swap Counterparty makes a written
representation to the Lenders in connection with a Guarantee, a Swap Contract,
or any master agreement governing a Swap Obligation to the effect that Guarantor
is or will be an “eligible contract participant” as defined in the Commodity
Exchange Act on the date the Guarantee becomes effective with respect to such
Swap Obligation (this date shall be the date of the execution of the Swap
Contract if the corresponding Guarantee is then in effect, and otherwise it
shall be the date of execution and delivery of such Guarantee unless the
Guarantee specifies a subsequent effective date), and such representation proves
to have been incorrect when made or deemed to have been made, the Lenders
reserve all of their contractual and other rights and remedies, at law or in
equity, including (to the extent permitted by applicable law) the right to
claim, and pursue a separate cause of action, for damages as a result of such
misrepresentation, provided that such Guarantor’s liability for such damages
shall not exceed the amount of the Excluded Swap Obligations with respect to
such Swap Obligation. 



ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01Conditions of Initial Credit Extension.  This Agreement shall become
effective upon and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a)Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, the Security Agreement, the Pledge
Agreement, sufficient in number for distribution to Administrative Agent, each
Lender and Borrower;

(ii)a Note executed by Borrower in favor of each Lender requesting a Note;

(iii)each of the Collateral Documents required by Administrative Agent to be
executed and delivered on the date hereof, duly executed by each Loan Party,
together with:

(A)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its



WEST\258439317.6
319678-00008978

--------------------------------------------------------------------------------

 

 

incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct;

(B)all certificates representing any Equity Interests required to be delivered
thereby accompanied by undated transfer powers executed in blank, as applicable,

(C)proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under such
Collateral Documents, covering the Collateral described therein, in each case as
a first priority Lien (subject only to Permitted Liens),

(D)completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in clause
(C) above and all other effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements, and

(E)evidence of the completion of all other actions, recordings and filings of or
with respect to the Collateral Documents that Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby, in each
case as a first priority Lien (subject only to Permitted Liens);

(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v)such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi)a favorable opinion of Wilson Sonsini Goodrich & Rosati, counsel to the Loan
Parties, addressed to Administrative Agent and each Lender, in form and
substance reasonably satisfactory to Administrative Agent and the Required
Lenders;



WEST\258439317.6
319678-00008979

--------------------------------------------------------------------------------

 

 

(vii)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii)a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(C) after giving effect to this Agreement and the other Loan Documents
(including after giving effect to the initial Loans under this Agreement),
Borrower will be Solvent, (D) a calculation of the Consolidated Leverage Ratio
as of the last day of the fiscal quarter of Borrower most recently ended, and
(E) the other matters set forth on Exhibit L;

(ix)a complete search of the records of each filing office where a financing
statement (including under the Uniform Commercial Code), judgment Lien, tax Lien
or other Lien naming a Loan Party or any other party must be filed to perfect
Administrative Agent’s security interest and Lien, for the benefit of the
Secured Parties, in any of the Collateral, which searches shall be reasonably
satisfactory to Administrative Agent;

(x)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(xi)a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower ended March 31, 2015, signed by a Responsible Officer of
Borrower; and

(xii)such other assurances, certificates, documents, consents or opinions as
Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b)Any fees required to be paid in connection with this Agreement on or before
the Closing Date shall have been paid.

(c)Unless waived by Administrative Agent, Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to Administrative Agent
(directly to such counsel if requested by Administrative Agent) to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements  incurred  or to  be  incurred by  it
through  the  closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

(d)The Closing Date shall have occurred on or before June 30, 2015.





WEST\258439317.6
319678-00008980

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03(d), for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a conversion or continuation of a
Loan) is subject to the satisfaction of the following conditions precedent:

(a)The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (w) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty shall be required to be true and correct in all respects, (x) to the
extent such representations and warranties specifically refer to an earlier
date, such representations and warranties shall be true and correct as of such
earlier date, and (y) for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)Administrative Agent and, if applicable, the L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.

(d)No event or circumstance has occurred or exists that could reasonably be
expected to have a Material Adverse Effect.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants (and each request for a disbursement of
the proceeds of each Loan shall be deemed a representation and warranty made on
the date of such request) to Administrative Agent and the Lenders that:

6.01Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power



WEST\258439317.6
319678-00008981

--------------------------------------------------------------------------------

 

 

and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  Each Loan Party and each
Subsidiary thereof possesses all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance with applicable Law, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, Borrower’s principal place of business and
chief executive office is located at 1100 Park Place, 4th Floor, San Mateo,
California 94403.

6.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or except for the Liens created pursuant to the Loan
Documents, the creation of any Lien under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate in any material respect any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB).

6.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(a) those that have already been obtained and are in full force and effect, (b)
authorizations, approvals, actions, notices and filings contemplated by the
Collateral Documents, (c) notices and filings which customarily are required in
connection with the exercise of remedies in respect of the Collateral, and (d)
those approvals, consents, exemptions, authorizations, actions, notices or
filings the failure of which to obtain, take, give or make could not be
reasonably expected to have a Material Adverse Effect.

6.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Law or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.



WEST\258439317.6
319678-00008982

--------------------------------------------------------------------------------

 

 

6.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Borrower and its Subsidiaries on a consolidated basis as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby (subject in the case of interim unaudited financial statements,
to normal year-end adjustments and the absence of footnotes); and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Borrower
and its Subsidiaries, on a consolidated basis, as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheets of Borrower and
its Subsidiaries dated March 31, 2015, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Borrower and its Subsidiaries, on a
consolidated basis, as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 6.05 to
the Disclosure Letter sets forth all material indebtedness and other
liabilities, direct or contingent, of Borrower and its consolidated Subsidiaries
as of the date of such financial statements, including liabilities for taxes,
material commitments and Indebtedness.

(c)Since the date of the Audited Financial Statements, (i) there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect, (ii) Borrower
has not mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except for Permitted Liens and except
for Liens to secure the Existing Credit Agreement; (iii) there has been no
Disposition by any Loan Party or any Subsidiary, or any Involuntary Disposition,
of any material part of the business or property of any Loan Party or any
Subsidiary; and (iv) there has been no purchase or other Acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in writing to Administrative Agent.  Borrower is
not aware of any fact, occurrence or circumstance which Borrower has not
disclosed to Administrative Agent, the L/C Issuer and the Lenders in writing
which has, or could reasonably be expected to have, a material adverse effect on
Borrower’s or any other Loan Party’s ability to repay the Obligations or perform
its obligations under this Agreement or the other Loan Documents.

(d)The consolidated and consolidating forecasted balance sheet and statements of
income and cash flows of Borrower and its Subsidiaries delivered to
Administrative Agent prior to the Closing Date were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, Borrower’s best estimate of its future
financial condition and performance (it being understood that forecasts and
projections are not to be viewed as facts and that actual results during the
period or periods



WEST\258439317.6
319678-00008983

--------------------------------------------------------------------------------

 

 

covered by the forecasts or projections may differ from the forecasts and
projections and that such differences may be material).



6.06Litigation.  Except for matters specifically disclosed in Schedule 6.06 to
the Disclosure Letter or disclosed pursuant to Section 7.02, there are no
actions, suits, proceedings, claims or disputes pending, or, to the knowledge of
Borrower, after due and diligent investigation, threatened in writing or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, arbitrator or administrative agency, by or against
Borrower or any of its Subsidiaries or against any of their properties or
revenues (a) that purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, (b) where the
amount in controversy is $500,000 or more or (c) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

6.07No Default.  Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

6.08Ownership of Property; Liens.  Each Loan Party and each Subsidiary of each
Loan Party has good record and valid title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such exceptions in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of each Loan Party and each of their Subsidiaries is subject to no
Liens, other than Liens permitted by Section 8.01.  Borrower is the sole owner
of, or has rights to use, Borrower’s Intellectual Property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business.

6.09Environmental Compliance.  Each Loan Party is in compliance with all
applicable Environmental Laws, which govern or affect any of such Loan Party’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time except to
the extent such non-compliance could not reasonably be expected to have a
Material Adverse Effect.  None of the operations of any Loan Party is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment.  No Loan Party has
any material contingent liability in connection with any release of any toxic or
hazardous waste or substance into the environment.

6.10Insurance.  The properties of each Loan Party and each of their Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Party or the applicable
Subsidiary operates.  The insurance coverage of the Loan Parties



WEST\258439317.6
319678-00008984

--------------------------------------------------------------------------------

 

 

and their Subsidiaries as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10 to the Disclosure Letter.



6.11Taxes.  Each Loan Party and each of their Subsidiaries have filed or caused
to be filed (or have obtained appropriate extensions for filing of) all Federal
and state income and other material tax returns and reports required to be
filed, and have paid or caused to be paid all Federal and state income and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and which could not reasonably be expected to
result in any Lien upon the Collateral other than a Permitted Lien or (b) which
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  There is no proposed tax assessment against Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.  With
respect to any contest referenced in clause (a) above, Borrower shall notify
Administrative Agent in writing of the commencement of, and any material
development in, the proceedings.

6.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination, advisory or opinion letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.  Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b)There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  Neither Borrower nor any ERISA Affiliate has engaged in any
non-exempt prohibited transaction under Section 4975 of the Code or Section 406
of ERISA, or any violation of the fiduciary responsibility rules under Section
404 of ERISA with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of $250,000; (iii)
neither Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069(a) or 4212(c) of ERISA.



WEST\258439317.6
319678-00008985

--------------------------------------------------------------------------------

 

 

6.13Subsidiaries; Equity Interests.  As of the Closing Date, Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 6.13 to the Disclosure Letter, and (a) all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and (b) are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 6.13 to the Disclosure Letter free and clear of all Liens
other than Liens permitted by Section 8.01.  As of the Closing Date, Borrower
has no direct or indirect equity investments in any other Person other than
those specifically disclosed in Part (b) of Schedule 6.13 to the Disclosure
Letter.  As of the Closing Date, Borrower has no Material Subsidiaries.  All of
the outstanding Equity Interests in each Loan Party have been validly issued and
are fully paid and nonassessable.  Borrower does not own any Equity Interests in
any Person except for Permitted Investments.

6.14Margin Regulations; Investment Company Act; OFAC; Patriot Act, Etc.

(a)Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of, and no part of the Credit Extensions
will be used directly or indirectly for, purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.    Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of Borrower only or of Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Article VIII or subject to any restriction contained in any agreement or
instrument between Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(e) will be margin
stock.

(b)No Loan Party, or any Person Controlling Borrower, nor any Subsidiary or any
Loan Party is, or is required to be registered as, an “investment company” under
the Investment Company Act of 1940.

(c)No Loan Party or any of their Subsidiaries, nor, to the knowledge of any Loan
Party, any Related Party, (i) is currently the subject or target of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, (iii) is or has been (within the previous five (5) years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction, (iv) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions
authority.  No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, Administrative
Agent or the L/C Issuer) of Sanctions.

(d)Borrower and its Subsidiaries are in compliance with (1) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (2)
the Patriot Act.  Borrower and its



WEST\258439317.6
319678-00008986

--------------------------------------------------------------------------------

 

 

Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.  No part of the proceeds of any Credit Extension,
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

6.15Disclosure.  Each Loan Party has disclosed to Administrative Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished and taken together with
Borrower’s filings with the SEC) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
forecasts and projections are not to be viewed as facts and that actual results
during the period or periods covered by the forecasts or projections may differ
from the forecasts and projections and that such differences may be material).

6.16Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act.

6.17Solvency.  Borrower and the other Loan Parties, taken as a whole, are
Solvent.

6.18Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower or any of its Domestic
Subsidiaries or such other Subsidiaries located in the United States as of the
Closing Date.

6.19Business Locations.  Set forth on Schedule 6.19(a) to the Disclosure Letter
is a list of all real property located in the United States that is owned by the
Loan Parties as of the Closing Date.  Set forth on Schedule 6.19(b) to the
Disclosure Letter is the tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date.  The exact
legal name and state of organization of each Loan Party is as set forth



WEST\258439317.6
319678-00008987

--------------------------------------------------------------------------------

 

 

on the signature pages hereto or as notified to Administrative Agent pursuant to
Section 7.02(g).  Except as set forth on Schedule 6.19(c) to the Disclosure
Letter, no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other change in structure.



6.20Intellectual Property; Licenses, Etc.

(a)Each Loan Party and its Subsidiaries own, or possess the legal right to use,
all of the IP Rights that are reasonably necessary for the operation of their
respective businesses.  Set forth on Part A of Schedule 6.20 to the Disclosure
Letter is a list of all IP Rights registered or in respect of which an
application for registration has been filed or recorded with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.  Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or enforceability of any IP
Rights, alleging any violation of such Person’s privacy rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Subsidiaries or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any of its Subsidiaries does not infringe, violate or misappropriate the
rights of any Person.  Except as set forth on Part A of Schedule 6.20 to the
Disclosure Letter, none of the Material IP Rights owned by any of the Loan
Parties or any of its Subsidiaries is subject to any licensing agreement or
similar arrangement (other than nonexclusive licenses granted to customers and
other relevant parties in the ordinary course of business).

6.21Rights in Collateral; Priority of Liens.  Borrower and each other Loan Party
own or have rights in the property granted by it as Collateral under the
Collateral Documents, free and clear of any and all Liens in favor of third
parties except Liens permitted pursuant to Section 8.01.  Upon the due and
proper filing of UCC financing statements, and the taking of the other actions
required by the Required Lenders to perfect the security interests in the
Collateral, the Liens granted pursuant to the Collateral Documents will
constitute valid and enforceable first, prior and perfected Liens on the
Collateral, subject only to Permitted Liens, in favor of Administrative Agent,
for the ratable benefit of Administrative Agent and Lenders.  There is no
agreement, indenture, contract or instrument to which Borrower or any other Loan
Party is a party or by which any Loan Party may be bound that requires the
subordination in right of payment of any of Borrower’s or such Loan Party’s
obligations subject to this Agreement or any other Loan Document to any other
obligation of Borrower or the other Loan Parties.  Except as disclosed on
Schedule 6.21 of the Disclosure Letter or as timely disclosed in writing to
Administrative Agent pursuant hereto, no Loan Party is a party to, or is bound
by, any Restricted Agreement.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan (together
with any and all accrued interest fees or expenses hereunder shall remain unpaid
or unsatisfied, any



WEST\258439317.6
319678-00008988

--------------------------------------------------------------------------------

 

 

Letter of Credit or L/C Obligations shall remain outstanding or any Secured
Obligations with respect to Cash Management Agreements remain outstanding as to
which cash collateral or other arrangements with respect thereto satisfactory to
the applicable Cash Management Bank, in its good faith business judgment, have
not been made, Borrower and each Loan Party, as applicable shall, and shall
(except in the case of the covenants set forth in Sections 7.01,  7.02,
and 7.03) cause each Subsidiary to:

7.01Financial Statements.  Deliver to Administrative Agent and each Lender, in
form and detail satisfactory to Administrative Agent and the Required Lenders:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower (or if earlier, 5 Business Days after the date
required to be filed with the SEC), a consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, retained earnings, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to
Administrative Agent and the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and the
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower to the effect that such statement are fairly stated in all material
respects;

(b)as soon as available, but in any event within forty five (45) days after the
end of each of the fiscal quarters of each fiscal year of Borrower (or if
earlier, 5 Business Days after the date required to be filed with the SEC), a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, for such fiscal quarter and for the portion of Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year end audit adjustments and
the absence of footnotes.

7.02Certificates; Other Information.  Deliver to Administrative Agent and each
Lender, in form and detail satisfactory to Administrative Agent and the Required
Lenders:

(a)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;



WEST\258439317.6
319678-00008989

--------------------------------------------------------------------------------

 

 

(b)promptly after any reasonable request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any Subsidiary, or any audit of any of them;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;

(e)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f)promptly upon any Responsible Officer of any Loan Party obtaining actual
knowledge of (i) any litigation, action, suit, proceeding, claim or dispute
pending, threatened (in writing) or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, arbitrator or administrative
agency, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues (A) that purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, (B) where the amount in controversy is greater than the Threshold Amount
or (C) that either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect, or (i) any development in any of the
foregoing matters could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to any Loan Party to enable Lenders and their
counsel to evaluate such matters;

(g)prompt written notice of any change (i) in any Loan Party’s legal name, (i)
in any Loan Party’s identity or organizational structure, (i) in any Loan
Party’s jurisdiction of organization or incorporation, or (i) in any Loan
Party’s Federal Taxpayer Identification Number or state organizational
identification number.  Borrower agrees not to effect or permit any change
referred to in the preceding sentence until it shall have given Administrative
Agent not less than 10 Business Days’ prior written notice, or such lesser
notice period agreed to by Administrative Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as Administrative Agent may reasonably request, in order



WEST\258439317.6
319678-00008990

--------------------------------------------------------------------------------

 

 

for Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents;

(h)concurrently with the delivery of the financial statements referred to in
Section 7.01(b) (but only with respect to the second fiscal quarter of any
fiscal year), a certificate of a Responsible Officer of Borrower (i) listing (A)
all applications by any Loan Party, if any, for Copyrights, Patents or
Trademarks made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications by any Loan Party for Copyrights, Patents and
Trademarks received since the date of the prior certificate (or, in the case of
the first such certificate, the Closing Date), (C) all Trademark Licenses,
Copyright Licenses and Patent Licenses entered into by any Loan Party since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date) and (ii) attaching the insurance binder or other evidence of
insurance for any insurance coverage of any Loan Party or any Subsidiary that
was renewed, replaced or modified during the period covered by such financial
statements;

(i)Reserved.

(j)promptly after entering into any Swap Contract with any Hedge Bank, notify
Administrative Agent of the entrance into such Swap Contract and provide
Administrative Agent with the identity of the Hedge Bank that is party to such
Swap Contract and such other information regarding such Swap Contract as
Administrative Agent shall reasonably require.

(k)promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third‑party website or whether sponsored by
Administrative Agent); provided that (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender; and (ii) Borrower shall
notify Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.



WEST\258439317.6
319678-00008991

--------------------------------------------------------------------------------

 

 

7.03Notices.

(a)Promptly (and in any event, within three (3) Business Days after knowledge
thereof by a Responsible Officer of a Loan Party) notify Administrative Agent
and each Lender of the occurrence of any Default;

(b)Promptly (and in any event more than five (5) Business Days after knowledge
thereof by a Responsible Officer of a Loan Party ) notify Administrative Agent
and each Lender of:

(i)the occurrence of each such event or that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (i) breach or
non‑performance of, or any default under, a Contractual Obligation of Borrower
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(ii)the occurrence of any ERISA Event;

(iii)any termination or cancellation of any insurance policy which any Loan
Party is required to maintain, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting any Loan Party’s property;

(iv)any material change in accounting policies or financial reporting practices
by Borrower or any Subsidiary including any determination by Borrower referred
to in Section 2.10(b);  

(v)any material dispute arising between any Loan Party or any of their
respective Subsidiaries and any government regulatory body or law enforcement
body, other than any good faith dispute arising in the ordinary course of
business between a Loan Party and any government regulatory body or law
enforcement body that is a client of such Loan Party; or

(vi)any Involuntary Disposition in excess of the Threshold Amount.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

7.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including: (a) all Federal and all
other material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently



WEST\258439317.6
319678-00008992

--------------------------------------------------------------------------------

 

 

conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Loan Party or such Subsidiary; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property not permitted pursuant to
Section 8.01; and (c) all material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.  If Administrative Agent reasonably
requests, Borrower shall furnish to Administrative Agent a receipt evidencing
payment of such taxes or other amounts, or the tax returns or other reports
filed with respect to such taxes or other amounts.



7.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except with respect to
Subsidiaries of Borrower only (i) in a transaction permitted by Section 8.04
or 8.05 or (ii) to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b)Preserve, renew and maintain in full force and effect its good standing under
the Laws of the jurisdiction of its organization and each other jurisdiction
where required by applicable Law, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;

(d)Preserve or renew all of its registered IP Rights or IP Rights in respect of
which an application for registration has been filed or recorded with the United
States Copyright Office or the United States Patent and Trademark Office, the
non‑preservation of which could reasonably be expected to have a Material
Adverse Effect.

(e)Use commercially reasonable efforts to: (i) protect, defend and maintain the
validity and enforceability of all IP Rights except where Borrower, in the
exercise of its reasonable business judgment, deems it in its best interest not
to do so; (ii) promptly advise Administrative Agent in writing of infringements
of its Material IP Rights; and (iii) not allow any Material IP Rights to be
abandoned, forfeited or dedicated to the public without Administrative Agent’s
and the Required Lenders’ written consent.

7.06Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) use the standard of care typical in the industry in the operation
and maintenance of its facilities; and (d) maintain such Loan Party’s primary
operating and other deposit accounts and securities accounts with Cash
Management Banks, and use Cash Management Banks for such Loan Party’s primary
cash management requirements.  Borrower shall provide Administrative Agent not
less than ten (10) days’ prior written notice (or prompt notice following the
closing of any Acquisition of any Material Subsidiary that is permitted



WEST\258439317.6
319678-00008993

--------------------------------------------------------------------------------

 

 

pursuant to Section 8.02) before Borrower or any other Loan Party establishes
any deposit account, securities account, investment account, commodities account
or similar account at or with any bank or financial institution other than
Administrative Agent or Administrative Agent’s Affiliates.  For each such
account that any Loan Party at any time maintains, Borrower shall cause the
applicable bank or financial institution at or with which any such account is
maintained to execute and deliver a control agreement, no later than forty-five
(45) days after the Closing Date, with respect to such account to perfect
Administrative Agent’s Lien in such account and all funds and other property
deposited therein or credited thereto and to provide Administrative Agent with
“control” (within the meaning of the UCC) over such account, which account
control agreement shall be in form and substance satisfactory to Administrative
Agent in its sole discretion and may not be terminated without the prior written
consent of Administrative Agent.  The provisions of this Section 7.06 shall not
apply to (i) deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s or
any Loan Party’s employees and identified to Administrative Agent by Borrower or
such Loan Party as such, (ii) Client Trust Accounts and (iii) Excluded Accounts
(as defined in the Security Agreement).  Notwithstanding anything in this
Agreement, in connection with the Acquisition of any Material Subsidiary that is
permitted pursuant to Section 8.02, Borrower shall have sixty (60) days from the
date of closing of such acquisition to provide Administrative Agent, for the
benefit of the Lenders, with “control” (within the meaning of the UCC) over any
deposit accounts, securities accounts or investment accounts maintained by such
Material Subsidiary.



7.07Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies that are not Affiliates of Borrower and are acceptable to
Administrative Agent, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self‑insurance compatible with the following
standards) as are acceptable to Administrative Agent and are customarily carried
under similar circumstances by such other Persons.  Borrower shall deliver to
Administrative Agent endorsements to all of the following: (a) “All Risk” and
business interruption insurance policies of Borrower naming Administrative
Agent, for the benefit of Administrative Agent and Lenders, as a loss payee, as
its interests may appear, and (b) general liability and other liability policies
of Borrower naming Administrative Agent, for the benefit of Administrative Agent
and Lenders, as an additional insured.  All policies of insurance on personal
property will include an endorsement, in form and substance acceptable to
Administrative Agent, showing loss payable to Administrative Agent as its
interests may appear, for the benefit of Administrative Agent and Lenders (Form
438 BFU or other form acceptable to Administrative Agent) and such other
endorsements as Administrative Agent shall reasonably request.  Such
endorsement, or an independent instrument furnished to Administrative Agent,
will provide that the insurer will give at least 30 days’ prior written notice
to Administrative Agent before any such policy or policies of insurance shall be
altered or canceled (or, if such cancellation relates to a liability insurance
policy and is due to non-payment of premium, at least 10 days’ (or such greater
time as Administrative Agent may agree in writing) notice) and that no act or
default of Borrower or any other Person shall affect the right of Administrative
Agent, on behalf of Administrative Agent and Lenders, to recover under such
policy or policies of insurance in case of loss or damage.  So long as no Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty, in an aggregate amount not to exceed the
Threshold



WEST\258439317.6
319678-00008994

--------------------------------------------------------------------------------

 

 

Amount in the aggregate in any period of twelve (12) consecutive months, toward
the replacement or repair of destroyed or damaged property or the purchase of
other property useful in the business of Borrower; provided that any such
replaced or repaired property or other property useful to Borrower’s business,
to the extent replacing Collateral, shall be deemed Collateral in which Bank has
been granted a first priority security interest subject to Permitted Liens, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of
Administrative Agent, be applied to the Obligations to the extent such proceeds
constitute Collateral.  Administrative Agent reserves the right at any time,
upon review of Borrower’s risk profile, to require additional forms and limits
of insurance to adequately protect Administrative Agent’s interests in
accordance with Administrative Agent’s normal practices for similarly situated
borrowers.

7.08Subordination.  All Indebtedness of Borrower and the other Loan Parties to
Borrower’s stockholders and Affiliates shall be and remain subordinated in right
of payment at all times to the Secured Obligations, and any and all Liens in
property of Borrower or any other Loan Party held by any such stockholder or
Affiliate shall be subordinated to the Liens of Bank, in each case, as evidenced
by and subject to the terms of subordination agreements in form and substance
satisfactory to Administrative Agent and the Required Lenders.

7.09Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

7.10Books and Records.  (a) Maintain proper books of record and account, in
which true and correct and complete entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.  Borrower
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Administrative Agent or any Lender shall
reasonably require.

7.11Inspection Rights.  Permit representatives and independent contractors of
Administrative Agent and each Lender to visit, audit and inspect any of the
properties of any Loan Party, to examine the corporate, financial and operating
records of any Loan Party, and make copies thereof or abstracts therefrom, and
to discuss the affairs, finances and accounts of any Loan Party with such Loan
Party’s directors, officers, and independent public accountants, all at the
expense of Borrower and at such reasonable times during normal business hours
and as often as may be reasonably requested, upon reasonable advance notice to
Borrower; provided,  however, that (i) absent an Event of Default, Borrower
shall only be required to permit and pay for one such visit and/or inspection
per fiscal year and (ii) when an Event of Default exists Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.



WEST\258439317.6
319678-00008995

--------------------------------------------------------------------------------

 

 

7.12Use of Proceeds.  Use the proceeds of the Loans shall only be used for
Acquisitions permitted hereunder and the Credit Extensions shall otherwise only
be used for general corporate purposes not in contravention of any Law or of any
Loan Document.  In no event shall Borrower use any proceeds of the Credit
Extensions for personal, family, household or agricultural purposes.

7.13Financial Covenants.

(a)Consolidated Leverage Ratio.  Maintain a Consolidated Leverage Ratio for the
four quarter period then ended, that is at all times less than or equal to 3.00
to 1.00.

(b)Interest Coverage Ratio.  Maintain at all times, on a consolidated basis, an
Interest Coverage Ratio, that is not less than 1.50 to 1.00.  This ratio will be
calculated at the end of each reporting period for which this Agreement requires
Borrower to deliver financial statements (but no less frequently that
quarterly), using the results of the twelve month (or four fiscal quarter)
period ending with that reporting period.

7.14Additional Guarantors.  The payment and performance of all Secured
Obligations are and shall be guaranteed, jointly and severally, by each current
and future Material Subsidiary of Borrower pursuant to a Guaranty duly executed
by each Guarantor in form and amount acceptable to Administrative Agent, which
Guaranty shall be secured by unconditional, continuing pledges and Liens in and
to all of the assets and properties of each such Material Subsidiary, as
evidenced by and subject to the terms of guaranties, deeds, debentures, and
security agreements in form and substance reasonably satisfactory to
Administrative Agent.  On each Material Subsidiary Assessment Date, Borrower
shall determine whether there exists any new or additional Material Subsidiaries
(whether as a result of a Person becoming a Material Subsidiary or being
designated as a Material Subsidiary for purposes of satisfying the 95%
Threshold), and if any new Material Subsidiary exists, Borrower and such new
Subsidiary shall: (a) promptly notify Administrative Agent of the creation,
acquisition or designation of such new Material Subsidiary, (b) take all such
action as may be reasonably required by Administrative Agent to cause such
Subsidiary to Guarantee the Secured Obligations and grant such first-priority
pledges and security interests to Administrative Agent for the benefit of the
Secured Parties, as Administrative Agent or the Required Lenders may require
(including executing and delivering to Administrative Agent a counterpart of the
Guaranty or such other document as Administrative Agent shall deem appropriate
for such purpose), (c) grant and pledge to Administrative Agent for the benefit
of the Secured Parties, a first-priority security interest in the Equity
Interests of, and any Indebtedness owing from, such Subsidiary, and (d) deliver
to Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 5.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (b), (c) and (d)
above), all in form, content and scope reasonably satisfactory to Administrative
Agent.  Notwithstanding anything to the contrary herein, Borrower shall at all
times cause such of its Subsidiaries necessary to meet the 95% Threshold to be
Guarantors and to execute and deliver the documents, instruments and agreements
noted above, provided, however, that the 95% Threshold shall only be tested on
each Material Subsidiary Assessment Date.



WEST\258439317.6
319678-00008996

--------------------------------------------------------------------------------

 

 

7.15Collateral Records.  To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Administrative Agent, from
time to time, solely for Administrative Agent’s convenience in maintaining a
record of the Collateral, such written statements and schedules as
Administrative Agent may reasonably request designating, identifying or
describing the Collateral.  The failure by Borrower or any other Loan Party,
however, to promptly give Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.

7.16Security Interests.  To, and to cause each other Loan Party to, (a) defend
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, (b) comply with the requirements of
all state and federal laws in order to grant to Administrative Agent and Lenders
valid and perfected first priority security interests in the Collateral, and (c)
do whatever Administrative Agent may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Administrative
Agent’s representatives; keeping stock records; obtaining waivers from landlords
and mortgagees and from warehousemen and their landlords and mortgages; and,
paying claims which might, if unpaid, become a Lien on the
Collateral.  Administrative Agent is hereby authorized by Borrower to file any
UCC financing statements covering the Collateral whether or not Borrower’s
signatures appear thereon.

7.17Restricted Agreements.  Prior to entering into or becoming bound by any
Restricted Agreement:  (i) provide written notice to Administrative Agent of the
material terms of such license or agreement with a description of its likely
impact on Borrower’s or its Subsidiaries’ business and financial condition; and
(ii) use commercially reasonable efforts to obtain the consent of, or waiver by,
any Person whose consent or waiver is necessary for each Loan Party’s interest
in such Restricted Agreement and the rights and benefits thereunder to be deemed
Collateral and for Administrative Agent, for the benefit of the Secured Parties,
to have a first-priority security interest in such Restricted Agreement and the
rights and benefits thereunder, and to have the power to exercise rights
thereunder and to assign such Restricted Agreement and rights in connection with
an enforcement of remedies under the Loan Documents, that might otherwise be
restricted by the terms of the applicable license or agreement, whether now
existing or entered into in the future.

7.18Access Agreements.  Use commercially reasonable efforts to deliver to
Administrative Agent, in each case in form and substance satisfactory to
Administrative Agent, with respect to each real property designated by
Administrative Agent to Borrower, access agreements from the landlords on such
real property together with such other documents as may be required by
Administrative Agent in connection therewith, as more specifically provided in
the Security Agreement.

7.19Reserved.

7.20Further Assurances.  Promptly upon request, from time to time, by
Administrative Agent, or any Lender through Administrative Agent, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution,



WEST\258439317.6
319678-00008997

--------------------------------------------------------------------------------

 

 

acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, financing statements and continuations thereof,
termination statements, certificates, assurances and other instruments as
Administrative Agent, or any Lender through Administrative Agent, may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of this Agreement and any other Loan Documents, (ii) to the fullest
extent permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.



7.21Anti-Corruption Laws.  Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions. and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan (together
with any and all accrued interest, fees or expenses) hereunder shall remain
unpaid or unsatisfied, any Letter of Credit or L/C Obligations shall remain
outstanding or any Secured Obligations with respect to Cash Management
Agreements remain outstanding as to which cash collateral or other arrangements
with respect thereto satisfactory to the applicable Cash Management Bank, in its
good faith business judgment, have not been made, no Loan Party shall, nor shall
it permit any Subsidiary to, directly or indirectly:

8.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, or upon the income or profits thereof, whether now
owned or hereafter acquired, other than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, provided that (i) adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, (ii) the Lien shall not be senior to
Administrative Agent’s security interests in the Collateral and (iii) a stay of
enforcement of any such Lien shall be in effect;

(c)reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases or other similar title exceptions affecting
real property



WEST\258439317.6
319678-00008998

--------------------------------------------------------------------------------

 

 

which do not in the aggregate materially detract from the value of the real
property or materially interfere with their use in the ordinary course of the
business of Borrower or its Subsidiaries;

(d)Liens existing on the date hereof and listed on Schedule 8.01 of the
Disclosure Letter and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

(e)Liens against security deposits under leases entered into in the ordinary
course of business;

(f)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation applicable to Borrower and its Subsidiaries, other than any Lien
imposed by ERISA;

(g)Liens relating to statutory obligations of Borrower with respect to surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(h)other Liens securing Indebtedness which does not exceed the Threshold Amount
in the aggregate at any one time;

(i)Liens on equipment securing Indebtedness permitted under clause (c) of
Section 8.03 granted in connection with the acquisition of such equipment by
Borrower after the date hereof (including, without limitation, pursuant to
Capital Leases); provided,  however, that (i) each such Lien shall attach only
to the equipment acquired with the Indebtedness secured thereby, and the
proceeds and products thereof, and (ii) the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;

(j)Liens which constitute rights of setoff of a customary nature or Liens with
respect to deposit or investment accounts provided that such liens only secure
customary fees associated with such accounts;

(k)leases or subleases of property granted in the ordinary course of business,
and leases, subleases, non-exclusive licenses or sublicenses of property granted
in the ordinary course of business;

(l)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default, which is currently being contested in good
faith by appropriate proceedings, provided that, adequate reserves have been set
aside (to the extent required by GAAP) and no material property is subject to a
material impending risk of loss or forfeiture;

(m)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate



WEST\258439317.6
319678-00008999

--------------------------------------------------------------------------------

 

 

proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(n)until such time as Planned Benefit Systems Incorporated, a Colorado
corporation (“PBS”) becomes a Material Subsidiary, the security interest granted
by PBS to Revere Corporate Center, L.L.C., a Colorado limited liability company
(“Revere”) pursuant to Section 30 of that certain Office Lease, dated as of May
3, 2006 by and between PBS and Revere, in the form provided to Administrative
Agent prior to the Closing Date; provided,  however, upon PBS becoming a
Material Subsidiary, such security interest shall be terminated and released to
the satisfaction of Administrative Agent, and shall no longer qualify as a
Permitted Lien hereunder.

8.02Investments.  Make any Investments, except Permitted Investments.

8.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereof and listed on Schedule 8.03 to
the Disclosure Letter and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c)provided that no Event of Default exists at the time such indebtedness is
incurred or assumed or would result therefrom, Indebtedness in an aggregate
outstanding amount not to exceed, at any time, $5,000,000, incurred to finance
the acquisition of equipment, including Capital Leases, or Indebtedness assumed
in connection with the acquisition of any such equipment or secured by a Lien on
any such equipment prior to the acquisition thereof, and any extension, renewal
or replacement of any such Indebtedness that does not increase the outstanding
principal amount thereof;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business and Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(e)Indebtedness (i) owed by a Loan Party to another Loan Party, (ii) owed by a
Subsidiary (other than a Loan Party) to any Loan Party (not in excess of
$500,000 in the aggregate outstanding at any time), (iii) owed by a Loan Party
to any Subsidiary (other than



WEST\258439317.6
319678-000089100

--------------------------------------------------------------------------------

 

 

another Loan Party) (not in excess of $500,000 in the aggregate outstanding at
any time); and (iv) owed by a Subsidiary (other than a Loan Party) to another
Subsidiary that is not a Loan Party; 



(f)Indebtedness owed by any Subsidiary to Borrower or a Guarantor in connection
with current operating expenses incurred in the ordinary course of the
businesses currently engaged in by Borrower or reasonably related thereto and
not for extraordinary items or speculative purposes; and

(g)obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; and (ii) such Swap Contract
does not contain any provision exonerating the non‑defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(h)Indebtedness corresponding to Investments (other than Acquisitions) permitted
by Section 8.02;

(i)Earn-Out Obligations and deferred purchase price obligations with respect to
Permitted Acquisitions; and

(j)unsecured Subordinated Debt not exceeding $5,000,000 in the aggregate
outstanding at any time;  provided, that (i) no Default exists immediately prior
and after giving effect thereto and (ii) after giving effect to such
Subordinated Debt on a Pro Forma Basis, Borrower is in compliance with the
financial covenants set forth in Section 7.13;

(k)other Indebtedness not otherwise permitted above not exceeding the Threshold
Amount in the aggregate outstanding at any time.

8.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Wholly Owned Subsidiary is merging with another
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
Person, and, provided further that if a Guarantor is merging with another
Subsidiary, the Guarantor shall be the surviving Person;

(b)Borrower and Subsidiaries of Borrower may merge or consolidate with any
Person as necessary to consummate Acquisitions permitted hereunder; provided
that if Borrower is party to transaction, Borrower shall be the surviving
Person;



WEST\258439317.6
319678-000089101

--------------------------------------------------------------------------------

 

 

(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Wholly Owned
Subsidiary, then the transferee must either be Borrower or a Wholly Owned
Subsidiary, and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor.

8.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except the following (each a “Permitted Disposition”): 

(a)Dispositions of inventory in the ordinary course of business;

(b)Dispositions consisting of licenses for the use of the IP Rights of Borrower
and its Subsidiaries in the ordinary course of business that are either
non-exclusive or that may be exclusive in one or more respects as to a
particular field of use, geographic area or limited period of time that do not
result in a legal transfer of title to or all substantial rights in the licensed
property under applicable Law;

(c)Dispositions of obsolete, unneeded or worn out property which such Person
determines in good faith are no longer useful in the business of such Person,
whether now owned or hereafter acquired, in the ordinary course of business to
non-Affiliated third parties with a value not to exceed the Threshold Amount in
any calendar year;

(d)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly (and in any event within 180 days) applied to the purchase price of
such replacement property;

(e)Dispositions of property by any Subsidiary to Borrower or to a Wholly Owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;

(f)Dispositions otherwise permitted by Article VIII, including, Sections 8.01,
 8.02,  8.04,  8.06, and 8.08;  

(g)Dispositions of Accounts in connection with the collection or compromise
thereof in the ordinary course of business and consistent with past practice;
and 

(h)other Dispositions so long as (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) such transaction is not a Sale
and Leaseback Transaction, (iii) such transaction does not involve the sale or
other disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of Accounts other than
Accounts owned by or attributable to other property concurrently being disposed
of in a transaction otherwise permitted under this Section 8.05, and (v) the
aggregate book value of all of the assets sold or otherwise disposed of by the
Loan Parties and their Subsidiaries in all such transactions shall not exceed
(x) in any fiscal year of Borrower, 10% of Consolidated Total Assets (as
determined as of the last day of the most recently ended fiscal quarter for
which



WEST\258439317.6
319678-000089102

--------------------------------------------------------------------------------

 

 

financial statements have been delivered) and (y) during the term of this
Agreement, 30% of Consolidated Total Assets (as determined as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered);



provided,  however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.

8.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment or incur any obligation (contingent or otherwise) to do so;
issue or sell any Disqualified Stock; or permit to exist, whether under its
Organizational Documents or otherwise, any right (contingent or otherwise) of
any stockholder of Borrower to demand or compel Borrower to repurchase or redeem
any Equity Interests of Borrower, or to make any dividend or other distribution
on account of, or any payment with respect to, any Equity Interests of Borrower;
provided,  however, so long as no Default or Event of Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

(a)Borrower may repurchase Equity Interests issued by Borrower from former
employees, officers, directors, and consultants pursuant to Borrower’s
customary, board-approved, equity compensation plans and stock repurchase
agreements, in an aggregate amount not to exceed One Million Dollars
($1,000,000) in any fiscal year;

(b)each Subsidiary may make Restricted Payments to Borrower, Guarantors and any
other Subsidiary of Borrower that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(c)Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in Qualified Stock of such Person;

(d)Borrower may convert any of its convertible securities into Qualified Stock
pursuant to the terms of such convertible securities or otherwise in exchange
thereof and make payments in cash for any fractional shares upon such
conversion; and

(e)Borrower may make cash dividend payments on, and cash repurchases of, its
outstanding capital stock; provided, that (i) no Default exists immediately
prior to and after giving effect thereto, (ii) after giving effect to such
Restricted Payment (and any Indebtedness incurred in connection therewith), on a
Pro Forma Basis, both (A) Borrower is in compliance with the financial covenants
set forth in Section 7.13, and (B) Borrower maintains unrestricted domestic cash
of at least $25,000,000, which amount shall be calculated net of the aggregate
amount of client deposits, pre-fundings and other amounts subject to claims of
clients for administration of such clients’ benefits, and shall exclude any cash
relating to Client Trust Accounts, and (iii) Borrower shall have delivered to
Administrative Agent, a Pro Forma Compliance Certificate as to the matters set
forth in clause (ii) above.

8.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.



WEST\258439317.6
319678-000089103

--------------------------------------------------------------------------------

 

 

8.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to: (a)
transactions between or among Borrower and any Guarantor or between and among
Guarantors; or (b) Permitted Investments in Subsidiaries.

8.09No Further Negative Pledge.  Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness permitted under Section
8.03(c) or to be sold pursuant to an executed agreement with respect to an asset
sale permitted under Section 8.05, (b) enforceable provisions in leases
permitted under Section 8.03(c) or operating leases (including real property
leases) prohibiting assignment or encumbrance of the applicable leasehold
interest, (c) agreements granting Liens permitted by this Agreement, (d)
agreements in effect on the Closing Date, (e) provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and not otherwise prohibited under this Agreement that restrict
attachment of Liens on such joint venture (or similar entity’s) assets or Equity
Interests, (f) any agreement in effect at the time the Person becomes a
Subsidiary so long as such agreement was not entered into in contemplation of
the Person becoming a Subsidiary, (g) customary provisions in agreements entered
into in the ordinary course of business restricting assignment of such
agreement; provided that Borrower has complied with its obligations under
Section 7.17, if applicable, and (h) any agreement amending, refinancing or
replacing any of the foregoing (so long as Borrower has complied with its
obligations under Section 7.17, if applicable, and any such restrictions are not
materially more restrictive, taken as a whole, than those contained in the
agreement so amended, refinanced or replaced), neither Borrower nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.  In addition, other than with
respect to provisions in joint venture agreements and other similar agreements
entered into in the ordinary course of business and not otherwise prohibited
under this Agreement that may restrict dividends or guaranties from such entity,
enter into any Contractual Obligation limiting the ability of any Subsidiary to
(a) make Restricted Payments to Borrower or any Guarantor or to otherwise
transfer property to Borrower or any Guarantor, or (b) Guarantee the
Indebtedness of Borrower.

8.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

8.11Amendment or Modification of Organization Documents.  Amend, modify or
change in any manner any term or provision of any Loan Party’s Organization
Documents in any manner that would reasonably be expected to be adverse to the
interests of any Secured Party.

8.12Accounting Changes.  Make any change in accounting policies or reporting
practices, except as required by GAAP or as may be required by applicable Law
or, in the case of



WEST\258439317.6
319678-000089104

--------------------------------------------------------------------------------

 

 

any change to fiscal quarter or fiscal year-end date methodology after the
Closing Date, without prompt notice thereof to Administrative Agent. 

8.13Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its or their important activities extending credit to purchase or carry
margin stock (as defined in Regulation U of the FRB), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or prohibited transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Effect; withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present Pension Plan which could reasonably be
expected to result in any liability of Borrower or any Subsidiary, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

8.14Ownership of Subsidiaries.  Notwithstanding any other provisions of this
Agreement to the contrary, (i) permit any Person (other than any Loan Party or
any Wholly Owned Subsidiary of Borrower) to own any Equity Interests of any
Subsidiary of any Loan Party, except to qualify directors where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Equity Interests of Foreign Subsidiaries, or (ii) permit any
Loan Party or any Subsidiary of any Loan Party to issue or have outstanding any
shares of preferred Equity Interests.

8.15Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer or otherwise) of Sanctions.

8.16Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010,  and other similar
anti-corruption legislation in other jurisdictions.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non‑Payment.  Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of, or any interest on, any
Loan or any L/C Obligation, or (ii) within three (3) days after the same becomes
due, any fee due hereunder,



WEST\258439317.6
319678-000089105

--------------------------------------------------------------------------------

 

 

or (iii) within five (5) days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 7.01  (Financial Statements), 7.02
 (Certificates; Other Information), 7.03  (Notices), 7.04  (Payment of
Obligations), 7.07  (Maintenance of Insurance), 7.10  (Books and Records), 7.11
 (Inspection Rights), 7.12  (Use of Proceeds), 7.13  (Financial Covenants), 7.14
 (Additional Guarantors), 7.16  (Security Interests), 7.20  (Further
Assurances),  7.21  (Anti-Corruption Laws) or Article VIII, or any Guarantor
fails to perform or observe any term, covenant or agreement contained in the
Guaranty; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and, with respect
to any such default which by its nature can be cured, such failure continues
uncured for ten (10) days from its occurrence, or any default or Event of
Default occurs under any other Loan Document; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation, warranty, certification or statement of fact was incorrect
or misleading in any respect when made or deemed made); or

(e)Cross‑Default.  (i) Borrower, any Loan Party or any Material Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $5,000,000, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower, any Loan Party or any Material Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which Borrower, any Loan Party or
any



WEST\258439317.6
319678-000089106

--------------------------------------------------------------------------------

 

 

Material Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by Borrower, any such Loan Party or any such
Material Subsidiary as a result thereof is greater than $5,000,000; or



(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for forty‑five (45) calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for forty‑five (45) calendar days, or an
order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Borrower or any other Loan Party or
any Material Subsidiary ceases to be Solvent or otherwise becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy; or (iii) any one or more Loan Parties or
their respective Subsidiaries are enjoined, restrained or prevented by any
Governmental Authority from conducting any material part of the business of the
Loan Parties and their Subsidiaries, taken as a whole; or (iv) there is a
cessation of any material part of the business of the Loan Parties and their
respective Subsidiaries, taken as a whole, for a material period of time; or

(h)Judgments.  There is entered against Borrower, any other Loan Party or any
Material Subsidiary (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding
$5,000,000 (to the extent not covered by independent third‑party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly



WEST\258439317.6
319678-000089107

--------------------------------------------------------------------------------

 

 

permitted hereunder or thereunder or the satisfaction in full of all the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement and obligations arising under Cash Management
Agreements that survive the termination of this Agreement) and the occurrence of
the Facility Termination Date, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

(k)Change of Control.  There occurs any Change of Control with respect to
Borrower or Borrower ceases to own and control 100% of the Equity Interests of
each Subsidiary (except for transactions resulting in a Subsidiary ceasing to
exist as expressly permitted under Section 8.04); or

(l)Lien Priority.  Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by this Agreement, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents.

9.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c)require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.



WEST\258439317.6
319678-000089108

--------------------------------------------------------------------------------

 

 

9.03Application of Funds.  After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Administrative Agent) and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer arising under the Loan
Documents (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid L/C Fees and interest on the Loans, L/C Borrowings and other
Secured Obligations arising under the Loan Documents , ratably among Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Secured Obligations (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination) have been indefeasibly paid in full, to
Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.





WEST\258439317.6
319678-000089109

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if Administrative Agent has not received a Secured
Party Designation Notice, together with such supporting documentation as
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

Notwithstanding anything to the contrary set forth above, Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Grantors to preserve the allocation to
Obligations otherwise set forth above in this section.

ARTICLE X

AGENCY

10.01Appointment and Authorization of Administrative Agent.  (a) Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoint MUFG Union
Bank, N.A. to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article X are solely for
the benefit of Administrative Agent, the Lenders and the L/C Issuer, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

(a)Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoint and authorizes Administrative Agent to act as the agent of
such Lender and the L/C Issuer for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, Administrative Agent, as
“collateral agent” and any co‑agents, sub‑agents and attorneys‑in‑fact appointed
by Administrative Agent pursuant to Section 10.05 or otherwise for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of Administrative Agent), shall be entitled to the
benefits of all provisions of this Article X and Article XI (including Section
11.04(c)), as though such co‑agents, sub‑agents and attorneys‑in‑fact were the
“collateral agent” under the Loan Documents as if set forth in full herein with
respect thereto.

(b)The duties of Administrative Agent shall be ministerial and administrative in
nature and Administrative Agent shall not have, or be deemed to have, by reason
of this



WEST\258439317.6
319678-000089110

--------------------------------------------------------------------------------

 

 

Agreement, any other Loan Document, or otherwise a fiduciary relationship in
respect of any Lender or the L/C Issuer.  In performing its functions and duties
under this Agreement and the other Loan Documents, Administrative Agent shall
act solely as an agent of Lenders and the L/C Issuer and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrower or any other Person.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(c)For the avoidance of doubt, Union Bank hereby acknowledges and agrees that,
with respect to the UCC financing statement filed with the Delaware Department
of State on September 21, 2010, numbered 20103282831, naming Borrower as debtor,
and Union Bank as secured party, as amended, previously filed by Union Bank,
such UCC financing statement, and any and all recordings with the United States
Patent and Trademark Office and/or United States Copyright Office, are
maintained by Union Bank in its capacity as Administrative Agent for the
perfection of the Liens granted to Administrative Agent, for the benefit of
itself and the Lenders, under this Agreement and the Collateral Documents.

(d)Each Lender agrees that it shall not have any right individually to realize
upon the Collateral granted to Administrative Agent or directly to the Lenders
pursuant to any Loan Document, it being understood and agreed that such rights
and remedies may be exercised by Administrative Agent for the benefit of the
Lenders upon the terms thereof.  Notwithstanding anything to the contrary herein
or in any other Loan Document, Administrative Agent is hereby irrevocably
authorized by each Lender to release any Lien in any Collateral if such release
is consented to in accordance with Section 11.01.

(e)Without limiting the generality of the foregoing, or of any other provision
of the Loan Documents that provides rights or powers to Administrative Agent,
Administrative Agent shall have the right to exercise the following powers as
long as this Agreement remains in effect:  (i) maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the collections of funds from Borrower and its
Subsidiaries, and related matters, (ii) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (iii) make Loans, for itself or on behalf of Lenders as
provided in the Loan Documents, (iv) exclusively receive, apply, and distribute
the funds received from Borrower and any of its Subsidiaries as provided in the
Loan Documents, (v) open and maintain such bank accounts and cash management
accounts as Administrative Agent deems necessary and appropriate in accordance
with the Loan Documents for the foregoing purposes with respect to the
Collateral and collection of funds from Borrower and its Subsidiaries, (v)
perform, exercise, and enforce any and all other rights and remedies of each
Lender with respect to the Loan Parties, the Obligations, the Collateral, the
collection of funds from Borrower and its Subsidiaries, or otherwise related to
any of same as provided in the Loan Documents, and (g) incur and pay any
expenses as Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents..



WEST\258439317.6
319678-000089111

--------------------------------------------------------------------------------

 

 

10.02Rights as a Lender.  The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to Lenders.

10.03Exculpatory Provisions.  Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

(d)Administrative Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.02 and 11.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to Administrative Agent by Borrower, a Lender
or the L/C Issuer.

(e)Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith,



WEST\258439317.6
319678-000089112

--------------------------------------------------------------------------------

 

 

(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document (v) the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (vi) the value, safekeeping or the
sufficiency of any Collateral, or (vii) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent.



10.04Reliance by Administrative Agent.  Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless Administrative Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of
Credit.  Administrative Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.05Delegation of Duties.  Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by Administrative
Agent.  Administrative Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.06Resignation or Removal of Administrative Agent.

(a)Administrative Agent may at any time give notice of its resignation to
Lenders, the L/C Issuer and Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower if no Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such



WEST\258439317.6
319678-000089113

--------------------------------------------------------------------------------

 

 

appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor agent has been appointed, such resignation shall nonetheless become
effective on the Resignation Effective Date.



(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person
remove such Person as Administrative Agent and, in consultation with Borrower,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and the
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) or removed Administrative Agent (other than
as provided in Section 3.01(g) and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above).  The fees payable by Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d)Any resignation by MUFG Union Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer.  If Union Bank
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its



WEST\258439317.6
319678-000089114

--------------------------------------------------------------------------------

 

 

resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  Upon the
appointment by Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.



10.07Non‑Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

10.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, documentation agents,
co-agents or other Persons holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Administrative
Agent, a Lender or the L/C Issuer hereunder.

10.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders, the L/C Issuer and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders, the L/C Issuer and Administrative Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Administrative Agent under Sections 2.03(i) and (j),  2.09 and 11.04)
allowed in such judicial proceeding; and



WEST\258439317.6
319678-000089115

--------------------------------------------------------------------------------

 

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the L/C Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

The Secured Parties hereby irrevocably authorize Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) Administrative Agent (whether by judicial
action or otherwise) in accordance with any applicable Law.  In connection with
any such credit bid and purchase, the Secured Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or
debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase).  In connection with any such bid (i) Administrative
Agent shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 11.01 of this Agreement, (iii)
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition



WEST\258439317.6
319678-000089116

--------------------------------------------------------------------------------

 

 

vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

10.10Guaranty Matters.  Without limiting the provisions of Section 10.09, each
of the Lenders (including in its capacities as a potential Cash Management Bank
and a potential Hedge Bank) and L/C Issuer hereby irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary or a Material Subsidiary as a result of a transaction or event
permitted hereunder.  Upon request by Administrative Agent at any time, each
Lender and L/C Issuer will confirm in writing Administrative Agent’s authority
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 10.10.

10.11Collateral Matters.

(a)Without limiting the provisions of Section 10.09, each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and L/C Issuer hereby irrevocably authorizes and directs
Administrative Agent to enter into the Collateral Documents for the benefit of
such Lender and the L/C Issuer.  Each Lender and the L/C Issuer hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth in Section 11.01, any action taken by the
Required Lenders, in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of Lenders and the
L/C Issuer.  Administrative Agent is hereby authorized (but not obligated) on
behalf of all of Lenders and the L/C Issuer, without the necessity of any notice
to or further consent from any Lender or the L/C Issuer from time to time prior
to, an Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

(b)Each Lender and the L/C issuer hereby irrevocably authorize Administrative
Agent, at its option and in its discretion,

(i)to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (A) upon the occurrence of the Facility
Termination Date, (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any transfer permitted
hereunder or under any other Loan Document, (C) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders, (D) in
connection with any foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default; (E) that is subject to an Involuntary
Disposition, or (F) as required under the Security Agreement; and



WEST\258439317.6
319678-000089117

--------------------------------------------------------------------------------

 

 

(ii)to subordinate any Lien on any property granted to or held by Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.

Upon request by Administrative Agent at any time, each Lender and the L/C Issuer
will confirm in writing Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral pursuant to
this Section 10.11.

(c)Subject to (b) above, Administrative Agent shall (and is hereby irrevocably
authorized by each Lender and the L/C Issuer), to execute such documents as may
be necessary to evidence the release or subordination of the Liens granted to
Administrative Agent for the benefit of Administrative Agent and Lenders and the
L/C Issuer herein or pursuant hereto upon the applicable Collateral; provided
that (i) Administrative Agent shall not be required to execute any such document
on terms which, in Administrative Agent’s opinion, would expose Administrative
Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any
other Loan Party in respect of) all interests retained by Borrower or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral,
Administrative Agent shall be authorized to deduct all expenses reasonably
incurred by Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

(d)Administrative Agent shall have no obligation whatsoever to any Lender, the
L/C Issuer or any other Person to assure that the Collateral exists or is owned
by Borrower or any other Loan Party or is cared for, protected or insured or
that the Liens granted to Administrative Agent herein or in any of the
Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 10.11 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent’s own interest
in the Collateral as one of Lenders and that Administrative Agent shall have no
duty or liability whatsoever to Lenders or the L/C Issuer.

(e)Each Lender and the L/C Issuer hereby appoints each other Lender as agent for
the purpose of perfecting Lenders’ and the L/C Issuer’s security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession.  Should any Lender or the L/C Issuer (other than Administrative
Agent) obtain possession of any such Collateral, such Lender or the L/C Issuer
shall notify Administrative Agent thereof, and, promptly upon Administrative
Agent’s request therefor shall deliver such Collateral to Administrative Agent
or in accordance with Administrative Agent’s instructions.

(f)Administrative Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or



WEST\258439317.6
319678-000089118

--------------------------------------------------------------------------------

 

 

collectability of the Collateral, the existence, priority or perfection of
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

10.12Secured Cash Management Agreements and Secured Hedge Agreements.  Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 9.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender, an L/C Issuer or
Administrative Agent and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article X to
the contrary, Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements, in the case of
a Facility Termination Date.

10.13Legal Representation of Administrative Agent.  In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
DLA Piper LLP (US) has only represented and shall only represent Bank in its
capacity as Administrative Agent and as a Lender.  Each other Lender hereby
acknowledges that DLA Piper LLP (US) does not represent such Lender in
connection with any such matters.

ARTICLE XI

MISCELLANEOUS

11.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided,  however, that (x) and Borrower and Administrative Agent
may, with the consent of the other, amend, modify or supplement this Agreement
and any other Loan Document to cure any ambiguity, typographical error, defect
or inconsistency if such amendment, modification or supplement does not
adversely affect the rights of any



WEST\258439317.6
319678-000089119

--------------------------------------------------------------------------------

 

 

Administrative Agent, any Lender or the L/C Issuer, and (y) no such amendment,
waiver or consent shall:

(a)waive any condition set forth in Section 5.01(a) without the written consent
of each Lender; provided,  however, in the sole discretion of Administrative
Agent, only a waiver by Administrative Agent shall be required with respect to
immaterial matters or items specified in Section 5.01(a)(iii) or (iv) with
respect to which Borrower has given assurances satisfactory to Administrative
Agent that such items shall be delivered promptly following the Closing Date;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to Lenders (or any of them) or any scheduled or mandatory reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to receive
such payment; provided,  however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e)change Section 2.13 or Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f)change any provision of this Section  or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g)release any Guarantor from the Guaranty, except in accordance with the terms
of any Loan Document, or release the Liens on all or substantially all of the
Collateral in any transaction or series of related transactions (it being
understood that releases of Collateral in connection with a Disposition
permitted under Section 8.05 (or as otherwise permitted under the definition of
“Disposition”), do not involve substantially all of the Collateral and shall not
require the consent of any of the Lenders), except in accordance with the terms
of any Loan Document, without the written consent of each Lender;





WEST\258439317.6
319678-000089120

--------------------------------------------------------------------------------

 

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

11.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to Borrower, Administrative Agent or an L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02 ; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except



WEST\258439317.6
319678-000089121

--------------------------------------------------------------------------------

 

 

that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)Electronic Communications.  Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  Administrative Agent, L/C Issuer or Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e‑mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c)The Platform.

(i)Each Loan Party acknowledges and agrees that (A) Administrative Agent and/or
the Arranger may, but shall not be obligated to, make materials and/or
information provided by or on behalf of Borrower or any other Loan Party
hereunder (collectively, “Borrower Materials”) available to the L/C Issuer and
the other Lenders by posting the Communications on Debt Domain, Debt Exchange
(DebtX), Intralinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”), and (B) that certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to Borrower or its Affiliates or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market‑related activities with respect to such Persons’
securities.  Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non‑public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws



WEST\258439317.6
319678-000089122

--------------------------------------------------------------------------------

 

 

(provided,  however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform that is designated “Public Side Information;” and
(z) Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information..



(ii)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  In no event shall Administrative Agent or any of its Related Parties
(collectively, the “Administrative Agent Parties”) have any liability to
Borrower, any other Loan Party, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of Borrower’s, any Loan Party’s or Administrative Agent’s transmission of
Borrower Materials or notices through the Internet, the Platform or any other
electronic platform or electronic messaging service.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to
Administrative Agent, any Lender or any L/C Issuer by means of electronic
communications pursuant to this Section, including through the Platform.

(d)Change of Address, Etc.  Each of Borrower, Administrative Agent and the
L/C Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to Borrower, Administrative Agent
and the L/C Issuer.  In addition, each Lender agrees to notify Administrative
Agent from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance



WEST\258439317.6
319678-000089123

--------------------------------------------------------------------------------

 

 

procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to Borrower or its
securities for purposes of United States Federal or state securities laws.



(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  Administrative
Agent, the L/C Issuer and Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  Borrower shall indemnify Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower.  All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

11.03No Waiver; Cumulative Remedies;  Enforcement.  No failure by any Lender,
the L/C Issuer or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all Lenders and the
L/C Issuer; provided,  however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.



WEST\258439317.6
319678-000089124

--------------------------------------------------------------------------------

 

 

11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  Borrower shall pay (i) all reasonable out of pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent)
and shall pay all fees and time charges and disbursements for attorneys who may
be employees of Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out of pocket expenses incurred by Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b)Indemnification by Borrower.  Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (or any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims,



WEST\258439317.6
319678-000089125

--------------------------------------------------------------------------------

 

 

damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.  This Section 11.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.



(c)Reimbursement by Lenders.  To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any sub-agent thereof), the L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the aggregate Credit Exposure
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender); provided that with respect to such unpaid
amounts owed to the L/C Issuer solely in its capacity as such, only the Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any sub-agent thereof) or the
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any sub-agent thereof) or
L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the termination of the Loan Documents, the
resignation of



WEST\258439317.6
319678-000089126

--------------------------------------------------------------------------------

 

 

Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05Payments Set Aside.  To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or to
the extent Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

11.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent, the L/C Issuer and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:



WEST\258439317.6
319678-000089127

--------------------------------------------------------------------------------

 

 

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund no
minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than Five Million Dollars ($5,000,000) unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided,  however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender or an Approved Fund, provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof and provided further, that Borrower’s consent
shall not be required during the primary syndication of the facilities provided
hereunder;



WEST\258439317.6
319678-000089128

--------------------------------------------------------------------------------

 

 

(B)the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, or an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

(C)the consent of the L/C Issuer shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of Three Thousand Five Hundred
Dollars ($3,500); provided,  however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire and such information
regarding such assignee as Administrative Agent may reasonably request.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person).

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of Borrower and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent, the L/C Issuer and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such



WEST\258439317.6
319678-000089129

--------------------------------------------------------------------------------

 

 

interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01,  3.04,  3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment provided,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the L/C Issuer and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnities hereunder with respect to any payments made
by such Lender to its Participant(s).



WEST\258439317.6
319678-000089130

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01,  3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Limitation on Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.



WEST\258439317.6
319678-000089131

--------------------------------------------------------------------------------

 

 

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Lender Securitization.  In addition to any other assignment permitted
pursuant to this Section 11.06, the Loan Parties hereby acknowledge that (x) the
Lenders, their Affiliates and Approved Funds (the “Lender Parties”) may sell or
securitize the Loans (a “Lender Securitization”) through the pledge of the Loans
as collateral security for loans to a Lender Party or the assignment or issuance
of direct or indirect interests in the Loans (such as, for instance,
collateralized loan obligations), and (y) such Lender Securitization may be
rated by a Rating Agency.  The Loan Parties shall reasonably cooperate with the
Lender Parties to effect the Lender Securitization including by providing such
information as may be reasonably requested by the Lenders or Rating Agencies in
connection with the rating of the Loans or the Lender Securitization.

(h)Deemed Consent of Borrower.  If the consent of Borrower to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in
Section 11.06(b)(i)(B)), Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has been delivered to Borrower
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.

(i)Resignation as L/C  Issuer.  Notwithstanding anything to the contrary
contained herein, if at any time Union Bank assigns all of its Commitment and
Loans pursuant to subsection (b) above, Union Bank may, upon thirty (30) days’
notice to Borrower and the Lenders, resign as L/C Issuer.  In the event of any
such resignation as L/C Issuer, Borrower shall be entitled to appoint from among
Lenders a successor L/C Issuer hereunder; provided,  however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Union
Bank as L/C Issuer.  If Union Bank resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Union Bank to
effectively assume the obligations of Union Bank with respect to such Letters of
Credit.

11.07Treatment of Certain Information; Confidentiality.  Each of Administrative
Agent, the Lenders and the L/C Issuer agrees, severally as to itself only, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such



WEST\258439317.6
319678-000089132

--------------------------------------------------------------------------------

 

 

disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority, purporting to have
jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c), or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower, its obligations this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. 



For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(A) the Information may include material non‑public information concerning
Borrower or a Subsidiary, as the case may be, (B) it has developed compliance
procedures regarding the use of material non‑public information and (C) it will
handle such material non‑public information in accordance with applicable Law,
including Federal and state securities Laws.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document the Secured Parties are hereby authorized to release information
concerning Borrower’s and the other Loan Parties’ credit record and financial
condition to credit bureaus, credit reporting agencies, credit reporters, and
guarantors hereunder, or pursuant to an order from a governmental agency or
court, or among departments of such Secured Party and its respective
Affiliates.  Secured Parties are authorized to obtain credit reports, copies of
tax returns and other information regarding Borrower or the other Loan Parties
and to take such other steps as such Secured Party deems appropriate to verify
the information provided in connection herewith.



WEST\258439317.6
319678-000089133

--------------------------------------------------------------------------------

 

 

11.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Administrative Agent, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.13 and 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the L/C Issuer, and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have.  Each Lender and the L/C Issuer agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  Notwithstanding anything to the contrary set forth
above, no setoff may be made against any Excluded Swap Obligation with respect
to any Guarantor.

11.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents ,
and any separate letter agreements with respect to fees payable to
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and



WEST\258439317.6
319678-000089134

--------------------------------------------------------------------------------

 

 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.



11.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.13Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS EXPRESSLY
STATED OTHERWISE THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

(b)SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN SANTA CLARA
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY



WEST\258439317.6
319678-000089135

--------------------------------------------------------------------------------

 

 

OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINTS AND OTHER PROCESS ISSUED IN ANY SUCH ACTION
OR SUIT.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

11.14Disputes; Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, IN
CONNECTION WITH ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE
CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS AGREEMENT
EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE
HAVE TO TRIAL BY JURY.  IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN
THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS
AGREEMENT, THE PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY
QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY
PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE
TO THIS AGREEMENT.  THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL
BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE EVENT THAT THE PARTIES CANNOT AGREE
UPON A



WEST\258439317.6
319678-000089136

--------------------------------------------------------------------------------

 

 

REFEREE, THE COURT SHALL APPOINT THE REFEREE.  THE REFEREE SHALL REPORT A
STATEMENT OF DECISION TO THE COURT.  NOTHING IN THIS PARAGRAPH SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF‑HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE.  THE
REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH.  THE PARTIES ACKNOWLEDGE
THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT
BE DECIDED BY A JURY.



11.15No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that that:  (i) (A) the arranging and other services
regarding this Agreement provided by Administrative Agent are arm’s‑length
commercial transactions between Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and Administrative Agent, the Arranger
and the Lenders, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) Administrative Agent, the Arranger and each
Lender are and have been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, have not been, are not, and will not
be acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party,
or any of their respective Affiliates, or any other Person and (B) none of
Administrative Agent, the Arranger or any Lender has any obligation to Borrower,
any other Loan Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Loan Parties and their respective Affiliates, and neither Administrative
Agent, the Arranger nor any Lender has any obligation to disclose any of such
interests to Borrower, any other Loan Party of any of their respective
Affiliates.  To the fullest extent permitted by law, each of Borrower and the
other Loan Parties hereby waive and release, any claims that it may have against
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.16Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed



WEST\258439317.6
319678-000089137

--------------------------------------------------------------------------------

 

 

signature or the use of a paper‑based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary Administrative Agent is under no obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by Administrative Agent pursuant to procedures approved by
it.



11.17USA PATRIOT Act Notice.  Each Lender and L/C Issuer that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender or L/C Issuer) hereby notifies Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower and/or other Loan Parties, which
information includes the name and address of Borrower and/or other Loan Parties
and other information that will allow such Lender, L/C Issuer or Administrative
Agent, as applicable, to identify Borrower in accordance with the Patriot
Act.  Borrower shall, promptly following a request by Administrative Agent or
any Lender or L/C Issuer, provide all documentation and other information that
Administrative Agent or such Lender or L/C Issuer requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti‑money laundering rules and regulations, including the Patriot Act.

11.18Time of the Essence.  Time is of the essence of the Loan Documents.

11.19Effect of Restatement; Release of Existing Guarantors.  This Agreement
together with the other Loan Documents are intended to and do completely amend,
restate, supercede and replace, without novation, the Existing Credit
Agreement.  The execution and delivery of this Agreement or the other Loan
Documents shall not, in any manner or circumstance, be deemed to be a novation
of or to have terminated, released, extinguished, or discharged any of
Borrower’s or any other Loan Party’s obligations, indebtedness, duties or
liabilities under the Existing Credit Agreement or any Liens granted to Union
Bank in connection with the Existing Credit Agreement or any security agreement,
financing statement or other document, instrument or agreement executed in
connection therewith, all of which are hereby ratified and confirmed. Upon the
effectiveness of this Agreement, each of the Lenders, Administrative Agent and
L/C Issuer hereby agrees that each Existing Guarantor shall be released from all
of its obligations under the Loan Documents other than those which by their
terms would survive termination of the Loan Documents, including indemnification
obligations and obligations with respect to expense reimbursement, and, as a
result thereof, shall not be a party to this  Agreement as of the date hereof
and shall cease being a party to each other Loan Document (as defined in the
Existing Credit Agreement).

[Balance of Page Intentionally Left Blank]

 

WEST\258439317.6
319678-000089138

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

WAGEWORKS, INC.

 

 

By:

Name:

Its:

 

 

 

 

WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

ADMINISTRATIVE AGENT:

MUFG UNION BANK, N.A., as Administrative Agent

 

 

By:

Name:

Its:

 

 

 

 

WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

LENDERS:

MUFG UNION BANK, N.A.,  
as a Lender and L/C Issuer

 

 

By:

Name: James B. Goudy

Its: Director

 

Lending Office:

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn:James B. Goudy, Director

Fax:(408) 280-7163

 

 

WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:

Name:

Its:

 

Lending Office:

 

 

Attn:

Fax:

 

 

WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



L‑1

WEST\258439317.6
319678-000089 

--------------------------------------------------------------------------------